Exhibit 10.1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

[image01for101.jpg]

CREDIT AGREEMENT

 

by and among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender,

 

NORTHWEST PIPE COMPANY, and

 

AMERON WATER TRANSMISSION GROUP, LLC

 

as Borrowers

 

Dated as of October 25, 2018

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

        Page           1.

 

DEFINITIONS AND CONSTRUCTION.

1

 

1.1.

 

Definitions

1

 

1.2.

 

Accounting Terms

42

 

1.3.

 

Code

42

 

1.4.

 

Construction

43

 

1.5.

 

Time References

43

 

1.6.

 

Schedules and Exhibits

43

2.

 

LOANS AND TERMS OF PAYMENT

43

 

2.1.

 

Revolving Loans

43

 

2.2.

 

[Reserved]

44

 

2.3.

 

Borrowing Procedures

44

 

2.4.

 

Payments; Prepayments

45

 

2.5.

 

Promise to Pay; Promissory Notes

48

 

2.6.

 

Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations

49

 

2.7.

 

Crediting Payments

50

 

2.8.

 

Designated Account

51

 

2.9.

 

Maintenance of Loan Account; Statements of Obligations

51

 

2.10.

 

Fees

51

 

2.11.

 

Letters of Credit

52

 

2.12.

 

Special Provisions Applicable to Daily Three Month LIBOR

60

 

2.13.

 

Capital Requirements

61

 

2.14.

 

Incremental Facilities

62

 

2.15.

 

Joint and Several Liability of Borrowers

63

3.

 

CONDITIONS; TERM OF AGREEMENT

66

 

3.1.

 

Conditions Precedent to the Initial Extension of Credit

66

 

3.2.

 

Conditions Precedent to all Extensions of Credit

67

 

3.3.

 

Maturity

67

 

3.4.

 

Effect of Maturity

67

 

3.5.

 

Early Termination by Borrowers

68

 

3.6.

 

Conditions Subsequent

68

4.

 

REPRESENTATIONS AND WARRANTIES

68

 

4.1.

 

Due Organization and Qualification; Subsidiaries

68

 

4.2.

 

Due Authorization; No Conflict

69

 

4.3.

 

Governmental Consents

69

 

4.4.

 

Binding Obligations; Perfected Liens

70

 

-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

(continued)

 

        Page            

4.5.

 

Title to Assets; No Encumbrances

70

 

4.6.

 

Litigation

70

 

4.7.

 

Compliance with Laws

70

 

4.8.

 

No Material Adverse Effect

71

 

4.9.

 

Solvency

71

 

4.10.

 

Employee Benefits

71

 

4.11.

 

Environmental Condition

72

 

4.12.

 

Complete Disclosure

72

 

4.13.

 

Patriot Act

73

 

4.14.

 

Indebtedness

73

 

4.15.

 

Payment of Taxes

73

 

4.16.

 

Margin Stock

73

 

4.17.

 

Governmental Regulation

74

 

4.18.

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

74

 

4.19.

 

Employee and Labor Matters

74

 

4.20.

 

[Reserved]

75

 

4.21.

 

Leases

75

 

4.22.

 

Eligible Accounts

75

 

4.23.

 

Eligible Inventory

75

 

4.24.

 

Eligible M&E

75

 

4.25.

 

Eligible CEB Inventory

75

 

4.26.

 

Location of Inventory and M&E

75

 

4.27.

 

Inventory Records

75

 

4.28.

 

[Reserved]

75

 

4.29.

 

Hedge Agreements

75

 

4.30.

 

Material Contracts

76

5.

 

AFFIRMATIVE COVENANTS

76

 

5.1.

 

Financial Statements, Reports, Certificates

76

 

5.2.

 

Reporting

76

 

5.3.

 

Existence

76

 

5.4.

 

Maintenance of Properties

77

 

5.5.

 

Taxes

77

 

5.6.

 

Insurance

77

 

5.7.

 

Inspection

78

 

5.8.

 

Compliance with Laws

78

 

-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS


(continued)

 

        Page            

5.9.

 

Environmental

79

 

5.10.

 

Disclosure Updates

79

 

5.11.

 

Formation or Acquisition of Subsidiaries

80

 

5.12.

 

Further Assurances

80

 

5.13.

 

Compliance with ERISA and the IRC

81

 

5.14.

 

Location of Inventory and M&E; Chief Executive Office

81

 

5.15.

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

81

 

5.16.

 

Material Contracts

82

6.

 

NEGATIVE COVENANTS

82

 

6.1.

 

Indebtedness

82

 

6.2.

 

Liens

82

 

6.3.

 

Restrictions on Fundamental Changes

82

 

6.4.

 

Disposal of Assets

83

 

6.5.

 

Nature of Business

83

 

6.6.

 

Prepayments and Amendments

83

 

6.7.

 

Restricted Payments

83

 

6.8.

 

Accounting Methods

84

 

6.9.

 

Investments

84

 

6.10.

 

Transactions with Affiliates

84

 

6.11.

 

Use of Proceeds

85

 

6.12.

 

Limitation on Issuance of Equity Interests

85

 

6.13.

 

Inventory or M&E with Bailees

85

 

6.14.

 

Employee Benefits

86

7.

 

FINANCIAL COVENANTS

86

8.

 

EVENTS OF DEFAULT

86

 

8.1.

 

Payments

86

 

8.2.

 

Covenants

87

 

8.3.

 

Judgments

87

 

8.4.

 

Voluntary Bankruptcy, etc

87

 

8.5.

 

Involuntary Bankruptcy, etc

87

 

8.6.

 

Default Under Other Agreements

88

 

8.7.

 

Representations, etc

88

 

8.8.

 

Guaranty

88

 

8.9.

 

Security Documents

88

 

-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS


(continued)

 

 

        Page            

8.10.

 

Loan Documents

88

 

8.11.

 

Change of Control

88

 

8.12.

 

ERISA

89

9.

 

RIGHTS AND REMEDIES

89

 

9.1.

 

Rights and Remedies

89

 

9.2.

 

Remedies Cumulative

90

10.

 

WAIVERS; INDEMNIFICATION

90

 

10.1.

 

Demand; Protest; etc

90

 

10.2.

 

Lender's Liability for Collateral

90

 

10.3.

 

Indemnification

90

11.

 

NOTICES

91

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

92

13.

 

ASSIGNMENTS; SUCCESSORS

94

14.

 

AMENDMENTS; WAIVERS

94

15.

 

TAXES

94

16.

 

GENERAL PROVISIONS

95

 

16.1.

 

Effectiveness

95

 

16.2.

 

Section Headings

95

 

16.3.

 

Interpretation

95

 

16.4.

 

Severability of Provisions

95

 

16.5.

 

Bank Product Providers

95

 

16.6.

 

Debtor-Creditor Relationship

96

 

16.7.

 

Counterparts; Electronic Execution

96

 

16.8.

 

Revival and Reinstatement of Obligations; Certain Waivers

96

 

16.9.

 

Confidentiality

96

 

16.10.

 

Survival

97

 

16.11.

 

Patriot Act; Due Diligence

97

 

16.12.

 

Integration

97

 

16.13.

 

Northwest Pipe Company as Agent for Borrowers

98

 

-iv-

--------------------------------------------------------------------------------

 

 

EXHIBITS AND SCHEDULES

 

Exhibit B-1

Form of Borrowing Base Certificate

Exhibit C-1

Form of Compliance Certificate

Exhibit J-1

Form of Joinder

Exhibit P-1

Form of Perfection Certificate

 

 

Schedule A-1

Lender's Account

Schedule A-2

Authorized Persons

Schedule C-1

Commitments

Schedule D-1

Designated Account

Schedule P-1

Permitted Investments

Schedule P-2

Permitted Liens

Schedule 3.1

Conditions Precedent

Schedule 3.6

Conditions Subsequent

Schedule 4.1(b)

Capitalization of Borrowers

Schedule 4.1(c)

Capitalization of Borrowers' Subsidiaries

Schedule 4.1(d)

Subscriptions, Options, Warrants, Calls

Schedule 4.6(b)

Litigation

Schedule 4.10

Employee Benefits

Schedule 4.11

Environmental Matters

Schedule 4.14

Permitted Indebtedness

Schedule 4.26

Location of Inventory and M&E

Schedule 5.1

Financial Statements, Reports, Certificates

Schedule 5.2

Collateral Reporting

Schedule 6.5

Nature of Business

 

-v-

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

 

THIS CREDIT AGREEMENT, is entered into as of October 25, 2018 by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association ("Lender"),
NORTHWEST PIPE COMPANY, an Oregon corporation ("NWPC"), and the Subsidiaries of
NWPC identified on the signature pages hereof as "Borrowers", and those
additional entities that hereafter become parties hereto as Borrowers in
accordance with the terms hereof by executing the form of Joinder attached
hereto as Exhibit J-1 (each, a "Borrower" and individually and collectively,
jointly and severally, the "Borrowers").

 

The parties agree as follows:

 

1.

DEFINITIONS AND CONSTRUCTION.

 

1.1.          Definitions. As used in this Agreement, the following terms shall
have the following definitions:

 

"Acceptable Appraisal" means, with respect to an appraisal of Inventory or M&E,
the most recent appraisal of such property received by Lender (a) from an
appraisal company satisfactory to Lender, (b) the scope and methodology
(including, to the extent relevant, any sampling procedure employed by such
appraisal company) of which are satisfactory to Lender, and (c) the results of
which are satisfactory to Lender, in each case, in Lender's Permitted
Discretion.

 

"Account" means an account (as that term is defined in the Code).

 

"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

"Account Party" has the meaning specified therefor in Section 2.11(g) of this
Agreement.

 

"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

"Additional Documents" has the meaning specified therefor in Section 5.12 of
this Agreement.

 

"Administrative Borrower" has the meaning specified therefor in Section 16.13 of
this Agreement.

 

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

-1-

--------------------------------------------------------------------------------

 

 

"Agreement" means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

"Applicable Margin" means, as of any date of determination, as applicable, the
applicable margin set forth in the following table that corresponds to the
Average Availability of Borrowers for the most recently completed calendar
quarter; provided, that for the period from the Closing Date through and
including March 31, 2019, the Applicable Margin shall be set at the margin in
the row styled "Level II"; provided further, that any time an Event of Default
has occurred and is continuing, the Applicable Margin shall be set at the margin
in the row styled "Level III":

 

Level

Average Availability

Applicable Margin for

Revolving Loans

I

≥ 50.00% of the Maximum Revolver Amount

1.50 percentage points

II

< 50.00% of the Maximum Revolver Amount and > 41.67% of the Maximum Revolver
Amount

1.75 percentage points

III

< 41.67% of the Maximum Revolver Amount

2.00 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each
calendar quarter.

 

-2-

--------------------------------------------------------------------------------

 

 

"Applicable Unused Line Fee Percentage" means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Availability of Borrowers for the most recently completed quarter as
determined by Lender in its Permitted Discretion; provided, that for the period
from the Closing Date through and including March 31, 2019, the Applicable
Unused Line Fee Percentage shall be set at the rate in the row styled "Level
II"; provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Unused Line Fee Percentage shall be set at the margin
in the row styled "Level I":

 

Level

Average Availability

Applicable Unused Line

Fee Percentage

I

> 50% of the Maximum Revolver Amount

0.375 percentage points

II

< 50% of the Maximum Revolver Amount

0.25 percentage points

 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each calendar quarter by Lender.

 

"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Lender to require that payments and proceeds of Collateral
be applied pursuant to Section 2.4(b)(ii) of this Agreement.

 

"Appraisal Trigger Event" means the earlier to occur of (i) Borrowers' election
to complete an appraisal of Inventory (including, without limitation the CEB
Inventory) or (ii) any day on which Availability is less than 17.5% of the
Maximum Revolver Amount.

 

"Authorized Person" means any one of the individuals identified as an officer of
the Borrowers on Schedule A-2 to this Agreement, or any other individual
identified by Administrative Borrower as an authorized person and authenticated
through Lender's electronic platform or portal in accordance with its procedures
for such authentication.

 

"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

 

"Available Revolver Increase Amount" means, as of any date of determination, an
amount equal to the result of (a) $40,000,000, minus (b) the aggregate principal
amount of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of this Agreement.

 

"Average Availability" means, with respect to any period, the sum of the
aggregate amount of Availability for each day in such period (as calculated by
Lender as of the end of each respective day) divided by the number of days in
such period.

 

"Average Revolver Usage" means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

 

"Bank Product" means any one or more of the following financial products or
accommodations extended to any Loan Party by a Bank Product Provider: (a) credit
cards (including commercial cards (including so-called "purchase cards",
"procurement cards" or "p-cards")), (b) payment card processing services,
(c) debit cards, (d) stored value cards, (e) Cash Management Services, or
(f) transactions under Hedge Agreements.

 

-3-

--------------------------------------------------------------------------------

 

 

"Bank Product Agreements" means those agreements entered into from time to time
by any Loan Party with a Bank Product Provider in connection with the obtaining
of any of the Bank Products, including all Cash Management Documents.

 

"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Lender) to be held by Lender for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Lender as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

 

"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and (b) all Hedge Obligations, and (c) all amounts that
Lender is obligated to pay to a Bank Product Provider as a result of Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to a Loan Party or its
Subsidiaries.

 

"Bank Product Provider" means Lender or any of its Affiliates, including each of
the foregoing in its capacity, if applicable, as a Hedge Provider.

 

"Bank Product Reserves" means, as of any date of determination, those reserves
that Lender deems necessary or appropriate to establish (based upon the Bank
Product Providers' determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in respect of
Bank Products then provided or outstanding.

 

"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.

 

"Base Rate" means the greatest of (a) 1.00 percent per annum, (b) the Federal
Funds Rate plus ½%, and (c) a comparable successor or alternative rate to Daily
Three Month LIBOR that is, at such time, broadly accepted by the commercial loan
market in lieu of Daily Three Month LIBOR as currently published and is
reasonably acceptable to Agent or (ii) solely if no such broadly accepted
comparable successor to Daily Three Month LIBOR exists at such time, a successor
or alternative index rate as Lender and Borrowers may reasonably determine in
light of prevailing market practices.

 

"Base Rate Loan" means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

 

-4-

--------------------------------------------------------------------------------

 

 

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.

 

"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to this Agreement.

 

"Borrowing" means a borrowing consisting of Revolving Loans made by Lender.

 

"Borrowing Base" means, as of any date of determination, the result of:

 

(a)     85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus

 

(b)     the lesser of (A) the product of 65% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible Semi-Finished Goods Inventory at such time,
and (B) the product of 85% multiplied by the NOLV identified in the most recent
Acceptable Appraisal of Inventory, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible Semi-Finished Goods Inventory at such time
(such determination may be made as to different categories of Eligible
Semi-Finished Goods Inventory based upon the NOLV applicable to such
categories), plus

 

(c)     the lesser of (A) the product of 65% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible Raw Materials Inventory at such time, and
(B) the product of 85% multiplied by the NOLV identified in the most recent
Acceptable Appraisal of Inventory, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible Raw Materials Inventory at such time (such
determination may be made as to different categories of Eligible Raw Materials
Inventory based upon the NOLV applicable to such categories), plus

 

(d)     the lesser of (A) the product of 65% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible Finished Goods Inventory at such time, and
(B) the product of 85% multiplied by the NOLV identified in the most recent
Acceptable Appraisal of Inventory, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible Finished Goods Inventory at such time (such
determination may be made as to different categories of Eligible Finished Goods
Inventory based upon the NOLV applicable to such categories), plus

 

-5-

--------------------------------------------------------------------------------

 

 

(e)     the lesser of (A) the product of 65% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible Steel Coil Inventory at such time, and (B) the
product of 85% multiplied by the NOLV identified in the most recent Acceptable
Appraisal of Inventory, multiplied by the value (calculated at the lower of cost
or market on a basis consistent with Borrowers' historical accounting practices)
of Eligible Steel Coil Inventory at such time (such determination may be made as
to different categories of Eligible Steel Coil Inventory based upon the NOLV
applicable to such categories), plus

 

(f)     (i)     commencing on the Closing Date, the lesser of:

 

(A)     (x) $20,000,000 during the first 12 month period after the Closing Date,
and (y) $10,000,000 at all times thereafter, and

 

(B)     The sum of (x) the lesser of (1) the product of 65% multiplied by the
value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of Eligible CEB WIP Inventory at
such time, and (2) the product of 85% multiplied by the NOLV identified in the
most recent Acceptable Appraisal of Eligible CEB WIP Inventory, multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of Eligible CEP WIP Inventory at
such time (such determination may be made as to different categories of Eligible
CEB WIP Inventory based upon the NOLV applicable to such categories), plus (y)
the lesser of (1) the product of 65% multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible CEB Finished Pipe Inventory at such time, and
(2) the product of 85% multiplied by the NOLV identified in the most recent
Acceptable Appraisal of Eligible CEB Finished Pipe Inventory), multiplied by the
value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of Eligible CEB Finished Pipe
Inventory at such time (such determination may be made as to different
categories of Eligible CEB Finished Pipe Inventory based upon the NOLV
applicable to such categories), or

 

 (ii)    if the Borrowers have not delivered an Acceptable Appraisal in the last
12 month period, the lesser of:

 

(A)     $5,000,000; and

 

(B)     The sum of (x) the lesser of (1) the product of 65% multiplied by the
value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of Eligible CEB WIP Inventory at
such time, and (2) the product of 85% multiplied by the NOLV identified in the
most recent Acceptable Appraisal of Eligible CEB WIP Inventory, multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of Eligible CEP WIP Inventory at
such time (such determination may be made as to different categories of Eligible
CEB WIP Inventory based upon the NOLV applicable to such categories), plus (y)
the lesser of (1) the product of 65% multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers' historical
accounting practices) of Eligible CEB Finished Pipe Inventory at such time, and
(2) the product of 85% multiplied by the NOLV identified in the most recent
Acceptable Appraisal of Eligible CEB Finished Pipe Inventory), multiplied by the
value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of Eligible CEB Finished Pipe
Inventory at such time (such determination may be made as to different
categories of Eligible CEB Finished Pipe Inventory based upon the NOLV
applicable to such categories).

 

-6-

--------------------------------------------------------------------------------

 

 

plus

 

(g)      the lesser of

 

(i)     the M&E Subline Amount, and

 

(ii) the product of 85% multiplied by the NOLV of Eligible M&E as such NOLV is
identified in the most recent Acceptable Appraisal of M&E at such time, minus

 

(h)     the aggregate amount of Reserves, if any, established by Lender from
time to time under Section 2.1(c) of this Agreement.

 

"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1 to
this Agreement.

 

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to Daily Three
Month LIBOR, the term "Business Day" also shall exclude any day on which banks
are closed for dealings in Dollar deposits in the London interbank market.

 

"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, and (b) expenditures during such period that, pursuant to a
written agreement, are reimbursed by a third Person (excluding any Loan Party or
any of its Affiliates).

 

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

"Cash Dominion Period" means a period, (a) commencing (i) when an Event of
Default has occurred, or (ii) a Cash Dominion Trigger Event has occurred, and
(b) ending on the first day after such Cash Dominion Trigger Event that (i) no
Default or Event of Default is continuing, and (ii) Availability has equaled or
exceeded the greater of (1) 15% of the Maximum Revolver Amount, and (2)
$9,000,000 for 90 consecutive days.

 

-7-

--------------------------------------------------------------------------------

 

 

"Cash Dominion Trigger Event" means if at any time Availability is less than the
greater of (i) 15% of the Maximum Revolver Amount, and (ii) $9,000,000.

 

"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d)  certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.

 

"Cash Management Documents" means the agreements governing each of the Cash
Management Services of Lender utilized by a Loan Party, which agreements shall
currently include the Master Agreement for Treasury Management Services or other
applicable treasury management services agreement, the "Acceptance of Services",
the "Service Description" governing each such treasury management service used
by a Loan Party, and all replacement or successor agreements which govern such
Cash Management Services of Lender.

 

"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

"CEB Inventory" shall mean costs and revenues on uncompleted contracts that have
not yet been invoiced as reflected on the Borrowers' balance sheet as an asset
account comprised of finished pipe and work-in-process that is being converted
into finished pipe.

 

-8-

--------------------------------------------------------------------------------

 

 

"CFC" means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC.

 

"Change of Control" means that:

 

(a)     any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of
Administrative Borrower (or other securities convertible into such Equity
Interests) representing 30% or more of the combined voting power of all Equity
Interests of Administrative Borrower entitled (without regard to the occurrence
of any contingency) to vote for the election of members of the Board of
Directors of Administrative Borrower,

 

(b)     any Person or two or more Persons acting in concert, shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Administrative Borrower or control over the Equity
Interests of such Person entitled to vote for members of the Board of Directors
of Administrative Borrower on a fully-diluted basis (and taking into account all
such Equity Interests that such Person or group has the right to acquire
pursuant to any option right) representing 30% or more of the combined voting
power of such Equity Interests,

 

(c)     during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Administrative Borrower such that a majority of the members of such
Board of Directors are not Continuing Directors, provided that if the Board of
Directors has more than four members, changes in the composition of the Board of
Directors resulting from death or disability shall not constitute a Change of
Control, and

 

(d)     Borrowers fail to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party.

 

"Change in Law" means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.

 

-9-

--------------------------------------------------------------------------------

 

 

"Claim" has the meaning specified therefor in Section 12 of this Agreement.

 

"Closing Date" means the date of the making of the initial Revolving Loan (or
other extension of credit) under this Agreement.

 

"Code" means the New York Uniform Commercial Code, as in effect from time to
time.

 

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Lender under any of the Loan
Documents.

 

"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party's or its Subsidiaries' books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to
Lender.

 

"Collections" means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

 

"Commitment" means, with respect to Lender, its Revolver Commitment.

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Administrative Borrower to Lender.

 

"Confidential Information" has the meaning specified therefor in Section 16.9(a)
of this Agreement.

 

"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Administrative Borrower on the Closing Date,
and (b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors.

 

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by a Loan Party or one of its
Subsidiaries, Lender, and the applicable securities intermediary (with respect
to a Securities Account) or bank (with respect to a Deposit Account).

 

"Copyright Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.

 

"Covenant Testing Period" means a period (a) commencing on the last day of the
fiscal month of Borrowers most recently ended prior to a Covenant Trigger Event
for which Borrowers are required to deliver to Lender monthly, quarterly or
annual financial statements pursuant to Schedule 5.1 to this Agreement, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Availability has equaled or exceeded 15% of the Maximum Revolver
Amount for 60 consecutive days.

 

-10-

--------------------------------------------------------------------------------

 

 

"Covenant Trigger Event" means if at any time Availability is less than 15% of
the Maximum Revolver Amount.

 

"Daily Three Month LIBOR" means, for any day the rate per annum for United
States dollar deposits determined by Lender for the purpose of calculating the
effective interest rate for loans that reference Daily Three Month LIBOR as the
Inter-Bank Market Offered Rate in effect from time to time for the 3 month
delivery of funds in amounts approximately equal to the principal amount of such
loans (and, if such rate is below zero, the Daily Three Month LIBOR shall be
deemed to be zero). Borrowers understand and agree that Lender may base its
determination of the Inter-Bank Market Offered Rate upon such offers or other
market indicators of the Inter-Bank Market as Lender in its discretion deems
appropriate, including but not limited to the rate offered for U.S. dollar
deposits on the London Inter-Bank Market. When interest is determined hereunder
in relation to Daily Three Month LIBOR, each change in the interest rate
hereunder shall become effective each Business Day that Lender determines that
Daily Three Month LIBOR has changed. In the event that Daily Three Month LIBOR
is no longer available or cannot be calculated for any reason (including as a
result of any market disruption generally) or Lender determines in its Permitted
Discretion that it is unlawful or impractical to offer Daily Three Month LIBOR,
interest will be payable at an interest rate equal to the Base Rate, plus the
Applicable Margin, per annum.

 

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

"Deposit Account" means any deposit account (as that term is defined in the
Code).

 

"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Lender).

 

"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Lender).

 

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers' Accounts
during such period, by (b) Borrowers' billings with respect to Accounts during
such period.

 

-11-

--------------------------------------------------------------------------------

 

 

"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.

 

"Disqualified Equity Interests" means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

 

"Dollars" or "$" means United States dollars.

 

"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

 

"EBITDA" means, with respect to any fiscal period and with respect to Borrowers
determined, in each case, on a consolidated basis in accordance with GAAP:

 

(a)     the consolidated net income (or loss),

 

minus

 

(b)     without duplication, the sum of the following amounts for such period to
the extent included in determining consolidated net income (or loss) for such
period:

 

(i)     extraordinary and non-recurring gains outside the ordinary course of
business,

 

(ii)     interest income,

 

(iii)    gains on sales of fixed asset,

 

(iv)     unrealized gains resulting from foreign currency translation gains, and

 

(v)     gains directly resulting from purchase price accounting adjustments
contemplated by the purchase agreement executed in connection with the
acquisition of Ameron Water Transmission Group LLC.

 

plus

 

-12-

--------------------------------------------------------------------------------

 

 

(c)     without duplication, the sum of the following amounts for such period to
the extent included in determining consolidated net income (or loss) for such
period:

 

(i)      non-cash extraordinary losses,

 

(ii)     Interest Expense,

 

(iii)     income taxes,

 

(iv)     depreciation and amortization,

 

(v)      non-cash losses on sales of fixed assets or write-downs of fixed assets
(provided, that to the extent any non-cash item added back to EBITDA in any
period results in a cash payment in such period or a subsequent period such cash
payment shall result in a reduction of EBITDA in the period when such payment is
made),

 

(vi)     non-cash losses resulting from foreign currency translation losses,

 

(vii)    non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net income (or loss), and

 

(viii)    any Permitted EBITDA Add-Backs.

 

"Eligible Accounts" means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Borrower's sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Lender in Lender's Permitted Discretion to address the results of any
information with respect to the Borrowers' business or assets of which Lender
becomes aware after the Closing Date, including any field examination performed
by or received by Lender from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, taxes, finance charges, service charges,
discounts, credits, allowances, and rebates. Eligible Accounts shall not include
the following:

 

(a)     Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or 60 days of due date,

 

(b)     Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c)     Accounts with selling terms of more than 60 days,

 

-13-

--------------------------------------------------------------------------------

 

 

(d)     Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

 

(e)     Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are "C.O.D.", cash on delivery or other similar terms,

 

(f)     Accounts that are not payable in Dollars or Canadian dollars and
converted to Dollars upon receipt of such payment,

 

(g)     Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the federal government of United States, Canada,
or any foreign country or sovereign state, unless (A) the Account is supported
by an irrevocable letter of credit reasonably satisfactory to Lender (as to
form, substance, and issuer or domestic confirming bank) that has been delivered
to Lender and, if requested by Lender, is directly drawable by Lender, or (B)
the Account is covered by credit insurance in form, substance, and amount, and
by an insurer, reasonably satisfactory to Lender,

 

(h)      Accounts with respect to which the Account Debtor is the United States
or Canada (including the province of Alberta), or any department, agency or
instrumentality of the United States or Canada (including the province of
Alberta), exclusive, however, of Accounts with respect to which Loan Parties
have complied, to the reasonable satisfaction of the Lender, with the Assignment
of Claims Act, 31 U.S.C. §3727 et seq., the Financial Administration Act
(Canada), its provincial equivalent in Alberta, or any other similar Law.

 

(i)     Accounts with respect to which the Account Debtor is a creditor of any
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

 

(j)     Accounts with respect to an Account Debtor whose Eligible Accounts owing
to Borrowers exceed 15% (or, if the Account Debtor is (i) LKT & Associates, 20%
of all Eligible Accounts or (ii) Garney Companies, 20% of all Eligible Accounts)
(such percentage, as applied to a particular Account Debtor, being subject to
reduction by Lender in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by Lender based on all
of the otherwise Eligible Accounts prior to giving effect to any eliminations
based upon the foregoing concentration limit,

 

(k)     Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

-14-

--------------------------------------------------------------------------------

 

 

(l)     Accounts, the collection of which, Lender, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor's financial
condition,

 

(m)   Accounts that are not subject to a valid and perfected first priority
Lender's Lien,

 

(n)     Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

 

(o)     Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity, or

 

(p)     Accounts (i) that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services, or
(ii) that represent credit card sales, or

 

(q)     Accounts owned by a Person that is joined to this Agreement as a
Borrower pursuant to the provisions of this Agreement, until the completion of a
field examination with respect to such Accounts, in each case, satisfactory to
Lender in its Permitted Discretion.

 

"Eligible CEB Finished Pipe Inventory" shall mean CEB Inventory that qualifies
as Eligible Inventory and consists of finished pipe.

 

"Eligible CEB Inventory" means Eligible CEB WIP Inventory and/or Eligible CEB
Finished Pipe Inventory, as applicable.

 

"Eligible CEB WIP Inventory" means CEB Inventory that qualifies as Eligible
Inventory and consists of work-in-process that is being converted Eligible CEB
Finished Pipe Inventory.

 

"Eligible Finished Goods Inventory" means Inventory that qualifies as Eligible
Inventory and consists of first quality finished goods held for sale in the
ordinary course of Borrowers' business.

 

"Eligible Inventory" means Inventory of any Borrower, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Lender in Lender's Permitted Discretion to address
the results of any information with respect to the Borrowers' business or assets
of which Lender becomes aware after the Closing Date, including any field
examination or appraisal performed or received by Lender from time to time after
the Closing Date. In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market on a basis consistent with Borrowers'
historical accounting practices. An item of Inventory shall not be included in
Eligible Inventory if:

 

-15-

--------------------------------------------------------------------------------

 

 

(a)     a Borrower does not have good, valid, and marketable title thereto,

 

(b)     a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower), including as a result of
the lease thereof by a Borrower,

 

(c)     it is not located at one of the locations in the continental United
States set forth on Schedule 4.26 to this Agreement (as such Schedule 4.26 may
be amended from time to time with the prior written consent of Lender) (or
in-transit from one such location in the United States to another such location
in the United States),

 

(d)     it is stored at locations holding less than $500,000 of the aggregate
value of such Borrower's Inventory,

 

(e)     it is in-transit to or from a location of a Borrower (other than
in-transit from one location in the United States set forth on Schedule 4.26 to
this Agreement to another location in the United States set forth on Schedule
4.26 to this Agreement (as such Schedule 4.26 may be amended from time to time
with the prior written consent of Lender)),

 

(f)     it is located on real property leased by a Borrower or in a contract
warehouse or with a bailee, in each case, unless either (i) it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises, or (ii) Lender has established a
Landlord Reserve with respect to such location,

 

(g)     it is the subject of a bill of lading or other document of title,

 

(h)     it is not subject to a valid and perfected first priority Lender's Lien
perfected under the laws of its jurisdiction of location,

 

(i)     it consists of goods returned or rejected by a Borrower's customers,

 

(j)     it consists of goods that are obsolete, slow moving, spoiled or are
otherwise past the stated expiration, "sell-by" or "use by" date applicable
thereto, restrictive or custom items or otherwise is manufactured in accordance
with customer-specific requirements, work-in-process, or goods that constitute
spare parts, packaging and shipping materials, supplies used or consumed in
Borrowers' business, bill and hold goods, defective goods, "seconds," or
Inventory acquired on consignment,

 

(k)     it is subject to third party intellectual property, licensing or other
proprietary rights, unless Lender is satisfied that such Inventory can be freely
sold by Lender on and after the occurrence of an Event of a Default despite such
third party rights, or

 

(l)     it is owned by a Person that is joined to this Agreement as a Borrower
pursuant to the provisions of this Agreement, until the completion of an
Acceptable Appraisal of such Inventory and the completion of a field examination
with respect to such Inventory that is satisfactory to Lender in its Permitted
Discretion.

 

-16-

--------------------------------------------------------------------------------

 

 

"Eligible M&E" means M&E of any Borrower, that complies with each of the
representations and warranties respecting Eligible M&E made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Lender in Lender's Permitted Discretion to address
the results of any due diligence information with respect to the Borrowers'
business or assets of which Lender becomes aware after the Closing Date,
including any field examination or appraisal performed or received by Lender
from time to time after the Closing Date. An item of M&E shall not be included
in Eligible M&E if:

 

(a)     it is not subject to a valid and perfected first priority Lender's Lien
perfected under the laws of its jurisdiction of location,

 

(b)     a Borrower does not have good, valid, and marketable title thereto,

 

(c)     a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower), including as a result of
the lease thereof by a Borrower,

 

(d)     it is not located at one of the locations in the continental United
States or Canada set forth on Schedule 4.26 to this Agreement (or in-transit
from one such location in the United States to another such location in the
United States) (as such Schedule 4.26 may be amended from time to time with the
prior written consent of Lender),

 

(e)     it is in-transit to or from a location of a Borrower (other than
in-transit from one location in the United States set forth on Schedule 4.26 to
this Agreement to another location in the United States set forth on Schedule
4.26 to this Agreement) (as such Schedule 4.26 may be amended from time to time
with the prior written consent of Lender),

 

(f)     it is "subject to" (within the meaning of Section 9-311 of the Code) any
certificate of title (or comparable) statute (unless Lender has a first
priority, perfected Lien under such statute and Lender has possession and
custody of such certificate),

 

(g)     it does not meet, or is not under repair or held for repair for the
purpose of meeting, in each case in all material respects, all applicable safety
or regulatory requirements applicable to it by law for the use for which it is
intended or for which it is being used,

 

(h)     it is not used or usable in the ordinary course of the Loan Parties'
business due to a damaged or inoperable condition (other than Equipment under
repair or held for repair for such purpose),

 

(i)     it does not meet, or is not under repair or held for repair for the
purpose of meeting, in each case in all material respects, all applicable
requirements of all motor vehicle laws or other statutes and regulations
established by any Governmental Authority then applicable to such Equipment, or
is subject to any licensing or similar requirement,

 

-17-

--------------------------------------------------------------------------------

 

 

(j)     it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless either (i) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and unless
it is segregated or otherwise separately identifiable from equipment of others,
if any, stored on the premises, or (ii) Lender has established a Landlord
Reserve with respect to such location,

 

(k)     its use or operation requires proprietary software that is not freely
assignable to Lender, or

 

(l)     an Acceptable Appraisal of such M&E has not been completed.

 

"Eligible Raw Material Inventory" means Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality raw materials.

 

"Eligible Semi-Finished Goods Inventory" means Inventory that qualifies as
Eligible Inventory and consists of first quality semi-finished goods held for
sale in the ordinary course of Borrowers' business.

 

"Eligible Steel Coil Inventory" means Inventory that qualifies as Eligible
Inventory and consists of uncut steel coil used in the manufacturing process in
the ordinary course of Borrowers' business.

 

"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained, or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability contingent or otherwise.

 

"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of any Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of any Loan Party, or any of their predecessors
in interest.

 

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

-18-

--------------------------------------------------------------------------------

 

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

"Equipment" means equipment (as that term is defined in the Code).

 

"Equity Interests" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).

 

"Event of Default" has the meaning specified therefor in Section 8 of this
Agreement.

 

"Excess Availability" means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of the
Loan Parties and their Subsidiaries aged in excess of historical levels with
respect thereto and all book overdrafts of the Loan Parties and their
Subsidiaries in excess of historical practices with respect thereto, in each
case as determined by Lender in its Permitted Discretion.

 

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

 

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

 

-19-

--------------------------------------------------------------------------------

 

 

"Existing Credit Facility" means the loans made pursuant to that certain Loan
and Security Agreement dated October 26, 2015 between Administrative Borrower
and Permalok Corporation, as borrowers, and Bank of America, N.A., as such
agreement may be amended, restated, supplemented, or otherwise modified from
time to time.

 

"Extraordinary Advance" has the meaning specified therefor in Section 2.3(c)(ii)
of this Agreement.

 

"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Lender from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

"Fee Letter" means that certain fee letter dated as of the date hereof executed
by Administrative Borrower and Lender.

 

"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period.

 

"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense required to be paid (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness that are required to be paid during such period, (c) all
federal, state, and local income taxes required to be paid during such period,
(d) all Restricted Payments paid (whether in cash or other property, other than
common Equity Interests) during such period, (e) scheduled reductions of the M&E
Subline Amount pursuant to clause (i) of the definition thereof during such
period, and, (f) to the extent not otherwise deducted from EBITDA for such
period, all payments required to be made during such period in respect of any
funding deficiency or funding shortfall with respect to any Pension Plan or for
any Withdrawal Liability.

 

-20-

--------------------------------------------------------------------------------

 

 

"Foreclosed Borrower" has the meaning specified therefor in Section 2.15(h) of
this Agreement.

 

"Funded Indebtedness" means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Borrowers, determined on a
consolidated basis in accordance with GAAP, including, in any event, but without
duplication, with respect to the Loan Parties and their Subsidiaries, the
Revolver Usage, and the amount of their Capitalized Lease Obligations.

 

"Funding Date" means the date on which a Borrowing occurs.

 

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

"Guarantor" means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a "Guarantor" under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of this Agreement.

 

"Guaranty and Security Agreement" means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by each of the Loan Parties to
Lender.

 

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

-21-

--------------------------------------------------------------------------------

 

 

"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

 

"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

 

"Hedge Provider" means Lender or any of its Affiliates.

 

"Increase" has the meaning specified therefor in Section 2.14.

 

"Increase Date" has the meaning specified therefor in Section 2.14.

 

"Increased Reporting Event" means, if at any time Availability is less than the
greater of (a) 15% of the Maximum Revolver Amount and (b) $9,000,000.

 

"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

 

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
this Agreement.

 

"Indemnified Person" has the meaning specified therefor in Section 10.3 of this
Agreement.

 

-22-

--------------------------------------------------------------------------------

 

 

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and each of its Subsidiaries, and Lender, the form and substance
of which is reasonably satisfactory to Lender.

 

"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

 

"Inventory" means inventory (as that term is defined in the Code).

 

"Inventory Reserves" means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Lender deems
necessary or appropriate, in its Permitted Discretion and subject to Section
2.1(c), to establish and maintain (including reserves for slow moving Inventory
and Inventory shrinkage) with respect to Eligible Inventory or the Maximum
Revolver Amount, including based on the results of appraisals.

 

"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), any transfer of assets pursuant to a plan
of division and any other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustment for increases or decreases in value,
or write-ups, write-downs, or write-offs with respect to such Investment.

 

"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.

 

"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by Lender for such use.

 

"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by any Borrower in
favor of Lender and relating to such Letter of Credit.

 

"Joinder" means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

 

-23-

--------------------------------------------------------------------------------

 

 

"Landlord Reserve" means, as to each location at which any Borrower has
Inventory, M&E or books and records located and as to which a Collateral Access
Agreement has not been received by Lender, a reserve in an amount equal to 3
months' rent, storage charges, fees or other amounts under the lease or other
applicable agreement relative to such location or, if greater and Lender so
elects, the number of months' rent, storage charges, fess or other amounts for
which the landlord, bailee, warehouseman or other property owner will have,
under applicable law, a Lien in the Inventory or M&E of such Borrower to secure
the payment of such amounts under the lease or other applicable agreement
relative to such location.

 

"Lender" has the meaning set forth in the preamble to this Agreement, and shall
include its successors and assigns.

 

"Lender Expenses" means all (a) costs or expenses (including taxes and insurance
premiums) required to be paid by any Loan Party or its Subsidiaries under any of
the Loan Documents that are paid, advanced, or incurred by Lender,
(b) reasonable documented out-of-pocket fees or charges paid or incurred by
Lender in connection with Lender's transactions with each Loan Party and its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate title policies
and endorsements, and environmental audits, (c) Lender's customary fees and
charges imposed or incurred in connection with any background checks or OFAC/PEP
searches related to any Loan Party or its Subsidiaries, (d) Lender's documented
out-of-pocket fees and charges (as adjusted from time to time) with respect to
the disbursement of funds (or the receipt of funds) to or for the account of any
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Lender resulting from the dishonor of checks
payable by or to any Loan Party or its Subsidiaries, (f) reasonable, documented
out-of-pocket costs and expenses paid or incurred by Lender to correct any
default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) field examination, appraisal, and valuation
fees and expenses of Lender related to any field examinations, appraisals, or
valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 2.10 of this Agreement, (h)  Lender's
reasonable, documented costs and expenses (including reasonable and documented
attorneys' fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Lender's Liens in and to the Collateral, or
Lender's relationship with any Loan Party or any of its Subsidiaries,
(i) Lender's reasonable documented out-of-pocket costs and expenses (including
reasonable attorneys' fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), or amending, waiving, or modifying the Loan Documents, and
(j) Lender's reasonable and documented out-of-pocket costs and expenses
(including reasonable and documented attorneys, accountants, consultants, and
other advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a "workout," a "restructuring," or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.

 

-24-

--------------------------------------------------------------------------------

 

 

"Lender Representatives" has the meaning specified therefor in Section 16.9 of
this Agreement.

 

"Lender-Related Person" means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

"Lender's Account" means the Deposit Account of Lender identified on Schedule
A-1 to this Agreement (or such other Deposit Account of Lender that has been
designated as such, in writing, by Lender to Borrowers).

 

"Lender's Liens" means the Liens granted by each Loan Party or its Subsidiaries
to Lender under the Loan Documents and securing the Obligations.

 

"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Lender for the account of a Loan Party or its Subsidiaries.

 

"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Lender (including that
Lender has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(j) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Lender for the benefit of Lender in an
amount equal to 110% of the then existing Letter of Credit Usage, (b) delivering
to Lender documentation executed by all beneficiaries under the Letters of
Credit, in form and substance reasonably satisfactory to Lender, terminating all
of such beneficiaries' rights under the Letters of Credit, or (c) providing
Lender with a standby letter of credit, in form and substance reasonably
satisfactory to Lender, from a commercial bank acceptable to Lender (in its sole
discretion) in an amount equal to 110% of the then existing Letter of Credit
Usage (it being understood that the Letter of Credit Fee and all fronting fees
set forth in this Agreement will continue to accrue while the Letters of Credit
are outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit).

 

"Letter of Credit Disbursement" means a payment made by Lender pursuant to a
Letter of Credit.

 

"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
this Agreement.

 

"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(e) of this Agreement.

 

"Letter of Credit Related Person" has the meaning specified therefor in Section
2.11(e) of this Agreement.

 

-25-

--------------------------------------------------------------------------------

 

 

"Letter of Credit Sublimit" means $5,000,000.

 

"Letter of Credit Usage" means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit, plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Revolving Loan.

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

"Loan" means any Revolving Loan or Extraordinary Advance made (or to be made)
hereunder.

 

"Loan Account" has the meaning specified therefor in Section 2.9 of this
Agreement.

 

"Loan Documents" means this Agreement, the Control Agreements, the Copyright
Security Agreement, the Fee Letter, any Borrowing Base Certificate, the Cash
Management Documents, the Guaranty and Security Agreement, the Intercompany
Subordination Agreement, any Issuer Documents, the Letters of Credit, the Patent
Security Agreement, the Trademark Security Agreement, any note or notes executed
by Borrowers in connection with this Agreement and payable to Lender, and any
other instrument or agreement entered into, now or in the future, by any Loan
Party or any of its Subsidiaries and Lender in connection with this Agreement
(but specifically excluding Bank Product Agreements).

 

"Loan Management Service" means Lender's proprietary loan management program
currently known as "Loan Manager" and any successor service or product of Lender
which performs similar services.

 

"Loan Party" means any Borrower or any Guarantor.

 

"Lockbox" means "Lockbox" as defined and described in the Cash Management
Documents.

 

"M&E" means all Equipment (as defined in the Code) that constitutes machinery
and equipment that is in good working order (in each case, other than fixtures
(unless otherwise agreed by Lender), tooling, rolling stock or any equipment
subject to special perfection requirements under federal law).

 

"M&E Reserves" means, as of any date of determination, (a) Landlord Reserves in
respect of M&E, and (b) those reserves that Lender deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain with respect to Eligible M&E, the M&E Subline Amount or
the Maximum Revolver Amount, including based on the results of appraisals.

 

-26-

--------------------------------------------------------------------------------

 

 

"M&E Subline Amount" means $14,885,000; provided, that (i) such amount shall be
permanently reduced by an amount equal to $372,125 on December 31, 2018, and on
the last day of each fiscal quarter ending thereafter and (ii) no more
frequently than once during each 12-month period, the M&E Subline Amount may be
increased to an amount not to exceed the lesser of $25,000,000 and 85% of the
NOLV of Eligible M&E based on the results of a new Acceptable Appraisal of M&E,
so long as, on a pro forma basis after giving effect to such increase, the Fixed
Charge Coverage Ratio of Borrowers and their Subsidiaries as of the end of
trailing twelve month period most recently ended as to which financial
statements were required to be delivered pursuant to this Agreement shall be at
least 1.05:1.00. If the M&E Subline Amount is increased pursuant to clause (ii)
above, the increased M&E Subline Amount shall be permanently reduced by an
amount equal to the increased M&E Subline Amount divided by 40 on the last day
of the fiscal quarter in which the M&E Subline Amount was increased and on the
last day of each fiscal quarter ending thereafter.

 

"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties' and their Subsidiaries' ability to perform their
obligations under the Loan Documents to which they are parties or of Lender's
ability to enforce the Obligations or realize upon the Collateral (other than as
a result of as a result of an action taken or not taken that is solely in the
control of Lender), or (c) a material impairment of the enforceability or
priority of Lender's Liens with respect to all or a material portion of the
Collateral.

 

"Maturity Date" means October 25, 2023.

 

"Material Contract" means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$20,000,000 or more, and (b) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Effect.

 

"Maximum Revolver Amount" means $60,000,000, decreased by the amount of
reduction in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement and increased by the amount of any Increase made in accordance
with Section 2.14 of this Agreement.

 

"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.

 

"Multiemployer Plan" means any multiemployer plan with the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

 

-27-

--------------------------------------------------------------------------------

 

 

"Net Cash Proceeds" means:

 

(a)     with respect to any sale or disposition by any Loan Party or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Loan Party or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Lender under this Agreement or the other Loan
Documents and (B) Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such sale or disposition,
(ii) reasonable fees, commissions, and expenses related thereto and required to
be paid by such Loan Party or such Subsidiary in connection with such sale or
disposition, (iii) taxes paid or payable to any taxing authorities by such Loan
Party or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction, and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Control Agreement in favor of
Lender, and (y) paid to Lender as a prepayment of the applicable Obligations in
accordance with Section 2.4(e) of this Agreement at such time when such amounts
are no longer required to be set aside as such a reserve; and

 

(b)     with respect to the issuance or incurrence of any Indebtedness by any
Loan Party or any of its Subsidiaries, or the issuance by any Loan Party or any
of its Subsidiaries of any Equity Interests, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Loan Party or such Subsidiary in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party or such Subsidiary in connection with such issuance or incurrence, and
(ii) taxes paid or payable to any taxing authorities by such Loan Party or such
Subsidiary in connection with such issuance or incurrence, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction.

 

"NOLV" means, as of any date of determination, with respect to Eligible M&E and
Eligible CEB Inventory of any Person, the value of such Eligible M&E or Eligible
CEB Inventory, as applicable, that is estimated to be recoverable in an orderly
liquidation of such Eligible M&E or Eligible CEB Inventory, as applicable, net
of all associated costs and expenses of such liquidation, as determined based
upon the most recent Acceptable Appraisal of M&E or CEB Inventory, as
applicable; provided that if such Acceptable Appraisal does not provide the
costs and expenses of such liquidation on an item by item basis, then costs and
expenses of liquidation for each item of Eligible M&E or Eligible CEB Inventory,
as applicable will be such amount as determined by Lender in its Permitted
Discretion.

 

-28-

--------------------------------------------------------------------------------

 

 

"Notice of Borrowing and Letter of Direction" means a notice of borrowing and
letter of direction, dated as of even date with this Agreement, in form and
substance reasonably satisfactory to Lender, executed and delivered by Borrowers
and Lender.

 

"Notification Event" means (a) the occurrence of a "reportable event" described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of Pension Plan amendment as a termination, under
Section 4041 of ERISA, if the plan assets are not sufficient to pay all plan
liabilities, (d) the institution of proceedings to terminate, or the appointment
of a trustee with respect to, and Pension Plan by the PBGC or any Pension Plan
or Multiemployer Plan administrator, € any other event or condition that would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Benefit Plan or the
existence of any facts or circumstances that could reasonably be expected to
result in the imposition of a Lien, (g) the partial or complete withdrawal of
any Loan Party or ERISA Affiliate from a Multiemployer Plan (other than any
withdrawal that would not constitute an Event of Default under Section 8.12),
(h) any event or condition that results in the reorganization or insolvency of a
Multiemployer Plan under Sections of ERISA, (i) any event or condition that
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by the PBGC of proceedings to terminate or to appoint a
trustee to administer a Multiemployer Plan under ERISA, (j) any Pension Plan
being in "at risk status" within the meaning of IRC Section 430(i), (k) any
Multiemployer Plan being in "endangered status" or "critical status" within the
meaning of IRC Section 432(b) or the determination that any Multiemployer Plan
is or is expected to be insolvent or in reorganization within the meaning of
Title IV of ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA
Affiliate incurring a substantial cessation of operations within the meaning of
ERISA Section 4062(e), (m) an "accumulated funding deficiency" within the
meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302 of
ERISA) or the failure of any Pension Plan or Multiemployer Plan to meet the
minimum funding standards within the meaning of the IRC or ERISA (including
Section 412 of the IRC or Section 302 of ERISA), in each case, whether or not
waived, (n) the filing of an application for a waiver of the minimum funding
standards within the meaning of the IRC or ERISA (including Section 412 of the
IRC or Section 302 of ERISA) with respect to any Pension Plan or Multiemployer
Plan, (o) the failure to make by its due date a required payment or contribution
with respect to any Pension Plan or Multiemployer Plan, (p) any event that
results in or could reasonably be expected to result in a liability by a Loan
Party pursuant to Title I of ERISA or the excise tax provisions of the IRC
relating to Employee Benefit Plans or any event that results in or could
reasonably be expected to result in a liability to any Loan Party or ERISA
Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of the IRC, or (q)
any of the foregoing is reasonably likely to occur in the following 30 days.

 

-29-

--------------------------------------------------------------------------------

 

 

"Obligations" means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances)), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees, Lender
Expenses (including any fees or expenses that accrue after the commencement of
an Insolvency Proceeding, regardless of whether allowed or allowable in whole or
in part as a claim in any such Insolvency Proceeding), guaranties, and all
covenants and duties of any other kind and description owing by any Loan Party
arising out of, under, pursuant to, in connection with, or evidenced by this
Agreement or any of the other Loan Documents and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that any Loan Party is
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Bank Product Obligations;
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations shall exclude any Excluded Swap Obligation.
Without limiting the generality of the foregoing, the Obligations of Borrowers
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount
necessary to reimburse Lender for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Expenses, (vi)  fees payable under this Agreement or any of
the other Loan Documents, and (vii) indemnities and other amounts payable by any
Loan Party under any Loan Document. Any reference in this Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

"Overadvance" means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

 

"Patent Security Agreement" has the meaning specified therefor in the Guaranty
and Security Agreement.

 

"Patriot Act" has the meaning specified therefor in Section 4.13 of this
Agreement.

 

"PBGC" means the Pension benefit Guaranty Corporation or any successor agency.

 

"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.

 

-30-

--------------------------------------------------------------------------------

 

 

"Perfection Certificate" means a certificate in the form of Exhibit P-1 to this
Agreement.

 

"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

"Permitted Dispositions" means:

 

(a)     sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business (other than Eligible M&E),

 

(b)     sales of Inventory to buyers in the ordinary course of business,

 

(c)     the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents

 

(d)     the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

 

(e)     the granting of Permitted Liens,

 

(f)     the sale or discount, in each case without recourse, of accounts
receivable (other than Eligible Accounts) arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,

 

(g)     any involuntary loss, damage or destruction of property,

 

(h)     any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,

 

(i)     the leasing or subleasing of assets of any Loan Party or its
Subsidiaries in the ordinary course of business (other than Eligible M&E),

 

(j)     the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Administrative Borrower,

 

(k)     (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender,

 

(l)     the making of Restricted Payments that are expressly permitted to be
made pursuant to this Agreement, and

 

-31-

--------------------------------------------------------------------------------

 

 

(m)     the making of Permitted Investments,

 

(n)     the disposition of North American Pipe Fabricators' facility located in
Monterrey, Mexico, and the disposal of all or substantially all of the assets of
North American Pipe Fabricators associated with such facility, and

 

(o)     so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Loan Party or any
of its Subsidiaries (other than any Borrower) to a Loan Party, and (ii) from any
Subsidiary of any Loan Party that is not a Loan Party to any other Subsidiary of
any Loan Party provided, that if, as of any date of determination, sales or
dispositions by the Loan Parties during the period of time from the first day of
the month in which such date of determination occurs until such date of
determination, either individually or in the aggregate, involve $1,000,000 or
more of assets included in the Borrowing Base (based on the fair market value of
the assets so disposed) (the "Threshold Amount"), then Borrowers shall have,
prior to consummation of the sale or disposition that causes the assets included
in the Borrowing that are disposed of during such period to exceed the Threshold
Amount, delivered to Lender an updated Borrowing Base Certificate that reflects
the removal of the applicable assets from the Borrowing Base.

 

"Permitted EBITDA Add-Back" means an amount, at Lender's sole discretion that is
not already included in the additions to consolidated net income set forth in
the definition of "EBITDA" herein.

 

"Permitted Indebtedness" means:

 

(a)     Indebtedness in respect of the Obligations,

 

(b)    Indebtedness as of the Closing Date set forth on Schedule 4.14 to this
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

 

(c)     Permitted Purchase Money Indebtedness and any Refinancing Indebtedness
in respect of such Indebtedness,

 

(d)     Indebtedness arising in connection with the endorsement of instruments
or other payment items for deposit,

 

(e)     the incurrence by any Loan Party or its Subsidiaries of Indebtedness
under Hedge Agreements that is incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party's or such Subsidiary's operations and not for speculative purposes,

 

(f)     Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,

 

(g)     Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

 

-32-

--------------------------------------------------------------------------------

 

 

(h)     the incurrence by any Loan Party or its Subsidiaries of Indebtedness
under Hedge Agreements that is incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party's or such Subsidiary's operations and not for speculative purposes,

 

(i)     Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called "purchase cards", "procurement cards" or
"p-cards"), or Cash Management Services,

 

(j)     Unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouse,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of
Administrative Borrower that has been issued to such Persons, so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $5,000,000, and (iii)
such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably acceptable to Lender,

 

(k)     Contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

 

(l)     Indebtedness composing Permitted Investments,

 

(m)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

 

(n)     Indebtedness in an aggregate outstanding principal amount not to exceed
$250,000 at any time outstanding for all Subsidiaries of each Loan Party that
are CFCs; provided, that such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets,

 

(o)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constituted Permitted Indebtedness, and

 

(p)     any other unsecured Indebtedness incurred by any Loan Party or any of
its Subsidiaries in an aggregate outstanding amount not to exceed $250,000 at
any one time.

 

"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Loan Party that is not a Loan Party to
another Subsidiary of a Loan Party that is not a Loan Party, and (c) a
Subsidiary of a Loan Party that is not a Loan Party to a Loan Party, so long as
the parties thereto are party to the Intercompany Subordination Agreement, and
(d) a Loan Party to a Subsidiary of a Loan Party that is not a Loan Party so
long as (i) the aggregate amount of all such loans (by type, not by the
Borrower) does not exceed $5,000,000 outstanding at any one time, (ii) at the
time of the making of such loan, no Event of Default has occurred and is
continuing or would result therefrom, and (iii) immediately after giving effect
to such loan, Borrowers have Availability of the greater of (x) 20% of the
Maximum Revolver Amount, and (y) $12,000,000.

 

-33-

--------------------------------------------------------------------------------

 

 

"Permitted Investments" means:

 

(a)     Investments in cash and Cash Equivalents,

 

(b)     Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

 

(c)     advances made in connection with purchases of goods or services in the
ordinary course of business,

 

(d)     Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

 

(e)     Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to this Agreement,

 

(f)     guarantees permitted under the definition of Permitted Indebtedness,

 

(g)     Permitted Intercompany Advances,

 

(h)     Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(i)     deposits of cash made in the ordinary course of business to secure
performance of operating leases,

 

(j)     (i) non-cash loans and advances to employees, officers, and directors of
a Loan Party or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Administrative Borrower so long as the proceeds of such loans are
used in and (ii) loans and advances to employees and officers of a Loan Party or
any of its Subsidiaries in the ordinary course of business for any other
business purpose and in an aggregate amount not to exceed $500,000 at any one
time,

 

(k)     Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party,

 

-34-

--------------------------------------------------------------------------------

 

 

(l)     Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (g) of the
definition of Permitted Indebtedness,

 

(m)   equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law, and

 

(n)     so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$500,000 during the term of this Agreement.

 

"Permitted Liens" means:

 

(a)     Liens granted to, or for the benefit of, Lender to secure the
Obligations,

 

(b)     Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Lender's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

 

(c)     judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of this Agreement,

 

(d)     Liens set forth on Schedule P-2 to this Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to this
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,

 

(e)     the interests of lessors under operating leases and non-exclusive
licensors under license agreements,

 

(f)     purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof, and

 

(g)     Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests

 

(h)    Liens on amounts deposited to secure any Borrower's and its Subsidiaries
obligations in connection with worker's compensation or other unemployment
insurance,

 

-35-

--------------------------------------------------------------------------------

 

 

(i)     Liens on amounts deposited to secure any Borrower's and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

 

(j)     Liens on amounts deposited to secure any Borrower's and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

 

(k)     with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

 

(l)     non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

 

(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

(n)     rights of setoff or bankers' liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,

 

(o)     Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

 

(p)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,

 

(q)     Liens solely on any cash earnest money deposits made by a Loan Party or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,

 

(r)     Liens assumed by any Loan Party or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness that is Permitted
Indebtedness, and

 

(s)     other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $500,000.

 

"Permitted Protest" means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment; provided, that (a) a reserve with respect
to such obligation is established on such Loan Party's or its Subsidiaries'
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Lender is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Lender's Liens.

 

-36-

--------------------------------------------------------------------------------

 

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $5,000,000.

 

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

"Projections" means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers' historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

"Protective Advances" has the meaning specified therefor in Section 2.3(c)(i) of
this Agreement.

 

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States.

 

"Qualified Equity Interests" means and refers to any Equity Interests issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
a Disqualified Equity Interest and that is issuable pursuant to Administrative
Borrower's Governing Documents.

 

"Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

 

"Receivable Reserves" means, as of any date of determination, those reserves
that Lender deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or the
Maximum Revolver Amount.

 

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)     such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

 

-37-

--------------------------------------------------------------------------------

 

 

(b)     such refinancings, renewals, or extensions do not result in a shortening
of the final stated maturity or the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of Lender,

 

(c)     if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to Lender as those that were
applicable to the refinanced, renewed, or extended Indebtedness,

 

(d)     the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,

 

(e)     if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and

 

(f)     if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Lender, and (ii) the Liens securing
such refinancing, renewal or extension shall not have a priority more senior
than the Liens securing such Indebtedness that is refinanced, renewed or
extended.

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

"Reserves" means, as of any date of determination, Inventory Reserves, Bank
Product Reserves, M&E Reserves, Receivables Reserves, and those other reserves
that Lender deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves with
respect to (a) sums that any Loan Party or its Subsidiaries are required to pay
under any Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Loan Party or its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than a Permitted
Lien), which Lien or trust, in the Permitted Discretion of Lender likely would
have a priority superior to Lender's Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.

 

-38-

--------------------------------------------------------------------------------

 

 

"Restricted Payment" means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by Administrative Borrower or any of its Subsidiaries
(including any payment in connection with any merger or consolidation involving
Administrative Borrower) or to the direct or indirect holders of Equity
Interests issued by Administrative Borrower or any of its Subsidiaries in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by Administrative Borrower or any of its Subsidiaries,
or (b) any purchase, redemption, making of any sinking fund or similar payment,
or other acquisition or retirement for value (including in connection with any
merger or consolidation involving Administrative Borrower) any Equity Interests
issued by Administrative Borrower or any of its Subsidiaries, or (c) any making
of any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Administrative
Borrower now or hereafter outstanding or (d) and distribution of assets pursuant
to a plan of division.

 

"Revolver Commitment" means Lender's Revolver Commitment as set forth beside
Lender's name on Schedule C-1 to this Agreement.

 

"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Protective Advances), plus
(b) the amount of the Letter of Credit Usage.

 

"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of this
Agreement.

 

"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case of clauses (a) through
(d) that is a target of Sanctions, including a target of any country sanctions
program administered and enforced by OFAC.

 

"Sanctioned Person" means, at any time, (a) any a Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
relevant Governmental Authority, (b) a Person or legal entity that is a target
of Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over Lender or any Loan Party or any of
their respective Subsidiaries or Affiliates.

 

-39-

--------------------------------------------------------------------------------

 

 

"S&P" has the meaning specified therefor in the definition of Cash Equivalents.

 

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

 

"Securities Account" means a securities account (as that term is defined in the
Code).

 

"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

"Standard Letter of Credit Practice" means, for Lender, any domestic or foreign
law or letter of credit practices applicable in the city in which Lender issued
the applicable Letter of Credit or, for its branch or correspondent, such laws
and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be, in each case, (a) which
letter of credit practices are of banks that regularly issue letters of credit
in the particular city, and (b) which laws or letter of credit practices are
required or permitted under ISP or UCP, as chosen in the applicable Letter of
Credit.

 

"Subject Holder" has the meaning specified therefor in Section 2.4(e)(vi) of
this Agreement.

 

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

-40-

--------------------------------------------------------------------------------

 

 

"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

 

"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, that Taxes shall exclude any tax imposed on the net income or
net profits of Lender (including any branch profits taxes), in each case imposed
by the jurisdiction (or by any political subdivision or taxing authority thereof
in which Lender is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which Lender's principal office is
located in each case as a result of a present or former connection between
Lender and the jurisdiction or taxing authority imposing the tax (other than any
such connection arising solely from Lender having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under this Agreement or any other Loan Document).

 

"Trademark Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.

 

"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Lender for use.

 

"Unfinanced Capital Expenditures" means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business), or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period, such expenditures are made
pursuant to a written agreement.

 

"United States" means the United States of America.

 

"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of this
Agreement.

 

"Voidable Transfer" has the meaning specified therefor in Section 16.8 of this
Agreement.

 

"Withdrawal Liability" means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

-41-

--------------------------------------------------------------------------------

 

 

1.2.          Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, that if
Administrative Borrower notifies Lender that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Lender notifies Administrative Borrower that Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Lender and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of Lender and Borrowers after such Accounting Change conform as nearly
as possible to their respective positions immediately before such Accounting
Change took effect and, until any such amendments have been agreed upon, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term "financial statements" shall include
the notes and schedules thereto. Whenever the term "Borrowers" is used in
respect of a financial covenant or a related definition, it shall be understood
to mean the Loan Parties and their Subsidiaries on a consolidated basis, unless
the context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards Board's Accounting Standards Codification Topic 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
"unqualified opinion" as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and
(ii) does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit.

 

1.3.          Code. Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, that to the extent that the Code is used to define any
term herein and such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern.

 

-42-

--------------------------------------------------------------------------------

 

 

1.4.          Construction. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Expenses that have
accrued and are unpaid regardless of whether demand has been made therefor, and
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Lender of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys'
fees and legal expenses), such cash collateral to be in such amount as Lender
reasonably determines is appropriate to secure such contingent Obligations,
(e) the payment or repayment in full in immediately available funds of all other
outstanding Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of Lender. Any reference herein to any Person shall be
construed to include such Person's successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.

 

1.5.         Time References. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, unless otherwise expressly
provided, the word "from" means "from and including" and the words "to" and
"until" each means "to and including"; provided, that with respect to a
computation of fees or interest payable to Lender, such period shall in any
event consist of at least one full day.

 

1.6.          Schedules and Exhibits. All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

 

2.

LOANS AND TERMS OF PAYMENT.

 

2.1.          Revolving Loans.

 

(a)     Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, Lender agrees to make revolving loans ("Revolving
Loans") to Borrowers in an amount at any one time outstanding not to exceed the
lesser of:

 

(i)     the Revolver Commitment, or

 

-43-

--------------------------------------------------------------------------------

 

 

(ii)     an amount equal to the lesser of:

 

(A)     the amount equal to (1) the Maximum Revolver Amount, less (2) the Letter
of Credit Usage at such time, and

 

(B)     the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to Lender), as
adjusted for Reserves established by Lender in accordance with Section 2.1(c),
less (2) the Letter of Credit Usage at such time.

 

(b)     Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.

 

(c)     Anything to the contrary in this Section 2.1 notwithstanding, Lender
shall have the right (but not the obligation) at any time, in the exercise of
its Permitted Discretion, to establish and increase or decrease Reserves against
the Borrowing Base or the Maximum Revolver Amount.

 

2.2.          [Reserved].

 

2.3.          Borrowing Procedures.

 

(a)     Procedure for Borrowing Revolving Loans. Provided Lender has not
separately agreed that Borrowers may use the Loan Management Service, each
Borrowing shall be made by a written request by an Authorized Person delivered
to Lender (which may be delivered through Lender's electronic platform or
portal). Such written request must be received by Lender no later than 11:00
a.m. on the Business Day that is the requested Funding Date specifying (i) the
amount of such Borrowing and (ii) the requested Funding Date, which shall be a
Business Day. All Borrowing requests which are not made on-line via Lender's
electronic platform or portal shall be subject to (and unless Lender elects
otherwise in the exercise of its sole discretion, such Borrowings shall not be
made until the completion of) Lender's authentication process (with results
satisfactory to Lender) prior to the funding of any such requested Revolving
Loan.

 

(b)     Making of Revolving Loans. After receipt of a request for a Borrowing
pursuant to Section 2.3(a), Lender shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such amount to the Designated Account; provided, that Lender
shall not have an obligation to make any Revolving Loan, if (1) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

-44-

--------------------------------------------------------------------------------

 

 

(c)     Protective Advances and Optional Overadvances.

 

(i)     Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, Lender hereby is
authorized by Borrowers from time to time, in Lender's sole discretion, to make
Revolving Loans to, or for the benefit of, Borrowers, that Lender, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(c)(i) shall be referred to as
"Protective Advances").

 

(ii)     Each Protective Advance and each Overadvance (each, an "Extraordinary
Advance") shall be deemed to be a Revolving Loan hereunder, and all payments on
the Extraordinary Advances, including interest thereon, shall be payable to
Lender. The Extraordinary Advances shall be repayable on demand, secured by
Lender's Liens, constitute Obligations hereunder, and bear interest at the rate
applicable from time to time to Revolving Loans. The provisions of this Section
2.3(c) are for the exclusive benefit of Lender and are not intended to benefit
Borrowers (or any other Loan Party) in any way.

 

(d)     Loan Management Service. If Lender has separately agreed that Borrowers
may use the Loan Management Service, Borrowers shall not request and Lender
shall no longer honor a request for a Borrowing made in accordance with
Section 2.3(a) and all Borrowings will instead be initiated by Lender and
credited to the Designated Account as Revolving Loans as of the end of each
Business Day in an amount sufficient to maintain an agreed upon ledger balance
in the Designated Account, subject only to Availability as provided in
Section 2.1. If Lender terminates Borrowers' access to the Loan Management
Service, Borrowers may continue to request Borrowings as provided in
Section 2.3(a), subject to the other terms and conditions of this Agreement.
Lender shall have no obligation to make a Borrowing through the Loan Management
Service after the occurrence of a Default or an Event of Default, or in an
amount in excess of Availability, and may terminate the Loan Management Service
at any time in its sole discretion.

 

2.4.          Payments; Prepayments.

 

(a)     Payments.

 

(i)     Payments by Borrowers. Except as otherwise expressly provided herein,
all payments by Borrowers shall be made (i) to Lender's Account for the account
of Lender and shall be made in immediately available funds, no later than 1:30
p.m. on the date specified herein, or (ii) as otherwise specified in the
applicable Cash Management Documents. Any payment received by Lender later than
1:30 p.m. shall be deemed to have been received (unless Lender, in its sole
discretion, elects to credit it on the date received) on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

 

-45-

--------------------------------------------------------------------------------

 

 

(ii)     Payments by Account Debtors. Borrowers shall instruct all Account
Debtors to make payments either directly to the Lockbox for deposit by Lender
directly to the Lender's Account, or instruct them to deliver such payments to
Lender by wire transfer, ACH, or other means as Lender may direct for deposit to
the Lockbox or Lender's Account or for direct application to reduce the
outstanding Revolving Loans. If any Borrower receives a payment of the Proceeds
of Collateral directly, such Borrower will promptly deposit the payment or
Proceeds into the Lender's Account. Until so deposited, such Borrower will hold
all such payments and Proceeds in trust for Lender without commingling with
other funds or property.

 

(b)     Apportionment and Application.

 

(i)     Subject to Section 2.4(b)(iii), Section 2.4(c)(ii), and Section 2.4(d),
all payments to be made hereunder by Borrowers shall be remitted to Lender and
all such payments, and all proceeds of Collateral received by Lender, shall be
applied, so long as no Application Event has occurred and is continuing, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

 

(ii)     At any time that an Application Event has occurred and is continuing,
all payments remitted to Lender and all proceeds of Collateral received by
Lender shall be applied by Lender to the Obligations in such order and manner as
Lender shall determine in its sole discretion, and, after payment in full of the
Obligations, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

 

(iii)     In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Lender and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

(iv)     In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other.

 

(c)     Reduction of Revolver Commitments.

 

The Revolver Commitments shall terminate on the Maturity Date or earlier
termination thereof pursuant to the terms of this Agreement. Borrowers may
reduce the Revolver Commitments, without premium or penalty, to an amount (which
may be zero) not less than the sum of (A) the Revolver Usage as of such date,
plus (B) the principal amount of all Revolving Loans not yet made as to which a
request has been given by Borrowers under Section 2.3(a), plus (C) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.11(a). Each such reduction shall be in an amount
which is not less than $5,000,000 (unless the Revolver Commitments are being
reduced to zero and the amount of the Revolver Commitments in effect immediately
prior to such reduction are less than $5,000,000), shall be made by providing
not less than ten Business Days prior written notice to Lender, and shall be
irrevocable. The Revolver Commitments, once reduced, may not be increased. In
connection with any reduction in the Revolver Commitments prior to the Maturity
Date, if any Loan Party or any of its Subsidiaries owns any Margin Stock,
Borrowers shall deliver to Lender an updated Form U-1 (with sufficient
additional originals thereof for each Lender), duly executed and delivered by
the Borrowers, together with such other documentation as Lender shall reasonably
request, in order to enable Lenders to comply with any of the requirements under
Regulations T, U or X of the Federal Reserve Board.

 

-46-

--------------------------------------------------------------------------------

 

 

(d)     Optional Prepayments.

 

(i)     Borrowers may prepay the principal of any Revolving Loan at any time in
whole or in part.

 

(e)     Mandatory Prepayments.

 

(i)     Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Lender, or (y) the Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Lender in
accordance with Section 2.1(c), then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(e)(i) in an aggregate amount equal to
the amount of such excess.

 

(ii)     [Reserved].

 

(iii)     Dispositions. Within one Business Day of the date of receipt by any
Loan Party or any of its Subsidiaries of the Net Cash Proceeds of any voluntary
or involuntary sale or disposition of assets of any Loan Party or any of its
Subsidiaries (including Net Cash Proceeds of insurance or arising from casualty
losses or condemnations and payments in lieu thereof, but excluding Net Cash
Proceeds from sales or dispositions which qualify as Permitted Dispositions
under the definition of Permitted Dispositions), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(e)(ii) in an amount equal to 100% of such Net Cash Proceeds received by such
Person in connection with such sales or dispositions; provided, that so long as
(A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) Borrowers shall have given Lender prior written
notice of Borrowers' intention to apply such monies to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
such Loan Party or its Subsidiaries, (C) the monies are held in a Deposit
Account in which Lender has a perfected first-priority security interest, and
(D) such Loan Party or its Subsidiary, as applicable, completes such
replacement, purchase, or construction within 180 days after the initial receipt
of such monies, then the Loan Party or such Loan Party's Subsidiary whose assets
were the subject of such disposition shall have the option to apply such monies
to the costs of replacement of the assets that are the subject of such sale or
disposition unless and to the extent that such applicable period shall have
expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the Deposit Account referred
to in clause (C) above shall be paid to Lender and applied in accordance with
Section 2.4(e)(ii).

 

(iv)     [Reserved].

 

-47-

--------------------------------------------------------------------------------

 

 

(v)     Indebtedness. Within one Business Day of the date of incurrence by any
Loan Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(e)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(d)(v) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.

 

(f)     Application of Payments.

 

(i)     Each prepayment pursuant to Section 2.4(d)(i) shall, (1) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 110%
of the then outstanding Letter of Credit Usage, and (2) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).

 

(ii)    Each prepayment pursuant to Section 2.4(d)(iii), 2.4(d)(iv), or
2.4(d)(v) shall (A) so long as no Application Event shall have occurred and be
continuing, be applied first to the outstanding principal amount of the
Revolving Loans (with a corresponding permanent reduction in the Maximum
Revolver Amount), until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 110% of the then outstanding Letter of
Credit Usage (with a corresponding permanent reduction in the Maximum Revolver
Amount), and (B) if an Application Event shall have occurred and be continuing,
be applied in the manner set forth in Section 2.4(b)(ii).

 

(iii)    During a Cash Dominion Period, all collections shall be applied, first,
to the outstanding principal amount of the Revolving Loans (without a
corresponding permanent reduction in the Maximum Revolver Amount), until paid in
full, and second, at the election of Lender in its Permitted Discretion, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
outstanding Letter of Credit Usage (with a corresponding permanent reduction in
the Maximum Revolver Amount), and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in Section
2.4(b)(ii).

 

2.5.          Promise to Pay; Promissory Notes.

 

(a)     Borrowers agree to pay the Lender Expenses on the earlier of (a) the
first day of the month following the date on which the applicable Lender
Expenses were first incurred, or (b) the date on which demand therefor is made
by Lender (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Expenses to the Loan Account pursuant to the provisions of
Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (b)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5 shall survive payment or satisfaction in full of all other
Obligations.

 

-48-

--------------------------------------------------------------------------------

 

 

(b)     Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, Borrowers
shall execute and deliver to Lender the requested promissory notes payable to
the order of Lender in a form furnished by Lender and reasonably satisfactory to
Borrowers.

 

2.6.          Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

 

(a)     Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest at a per annum rate
equal to the Daily Three Month LIBOR plus the Applicable Margin.

 

(b)     Letter of Credit Fee. Borrowers shall pay Lender a Letter of Credit fee
(the "Letter of Credit Fee") (which fee shall be in addition to the fronting
fees and commissions, other fees, charges and expenses set forth in Section
2.11(j)) that shall accrue at a per annum rate equal to the Applicable Margin
times the average amount of the Letter of Credit Usage during the immediately
preceding month.

 

(c)     Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5, and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the election of Lender and
upon written notice by Lender to Borrowers of such election (provided, that such
notice shall not be required for any Event of Default under Section 8.1),
(A) all Loans and all other Obligations (except for undrawn Letters of Credit)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest at a per annum rate equal to two percentage points above the per
annum rate otherwise applicable thereunder, and (B) the Letter of Credit Fee
shall be increased to two percentage points above the per annum rate otherwise
applicable hereunder. For the avoidance of doubt, in the case of an Event of
Default described in clause (ii) above, Lender may elect to impose the default
rates under subclauses (A) and (B) above effective as of the date of the
occurrence of such Event of Default or as of any date after the occurrence of
such Event of Default regardless of the date Lender gives written notice of its
election to impose such default rates and regardless of the date Lender received
notice of, or obtained knowledge of, the occurrence of such Event of Default.

 

(d)     Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(j) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month,
(ii) all Letter of Credit Fees payable hereunder, and all commissions, other
fees, charges and expenses provided for in Section 2.11(j) shall be due and
payable, in arrears, on the first Business Day of each month, and (iii) all
costs and expenses payable hereunder or under any of the other Loan Documents,
and all other Lender Expenses shall be due and payable on (x) with respect to
Lender Expenses outstanding as of the Closing Date, the Closing Date, and
(y) otherwise, the earlier of (A) the first day of the month following the date
on which the applicable costs, expenses, or Lender Expenses were first incurred,
or (B) the date on which demand therefor is made by Lender (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Expenses to the Loan Account pursuant to the provisions of the following
sentence shall be deemed to constitute a demand for payment thereof for the
purposes of this subclause (y)). Borrowers hereby authorize Lender, from time to
time without prior notice to Borrowers, to charge to the Loan Account (A) on the
first day of each month, all interest accrued during the prior on the Revolving
Loans hereunder, (B) on the first Business Day of each month, all Letter of
Credit Fees accrued or chargeable hereunder during the prior month, (C) as and
when incurred or accrued, all fees and costs provided for in Section 2.10(a) or
(c), (D) on the first day of each month, the Unused Line Fee accrued during the
prior month pursuant to Section 2.10(c), (E) as and when due and payable, all
other fees payable hereunder or under any of the other Loan Documents, (F) on
the Closing and thereafter as and when incurred or accrued, all other Lender
Expenses, and (G) as and when due and payable all other payment obligations
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products). All amounts (including interest, fees, costs, expenses, Lender
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall accrue interest at the rate then applicable to Revolving Loans.

 

-49-

--------------------------------------------------------------------------------

 

 

(e)     Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Daily Three Month LIBOR (or the Base Rate under Section 2.12 if
applicable) is changed from time to time hereafter, the rates of interest
hereunder based upon the Daily Three Month LIBOR (or the Base Rate under
Section 2.12 if applicable) automatically and immediately shall be increased or
decreased by an amount equal to such change in the Daily Three Month LIBOR (or
in the Base Rate under Section 2.12 if applicable).

 

(f)     Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, that anything contained herein to the contrary
notwithstanding, if such rate or rates of interest or manner of payment exceeds
the maximum allowable under applicable law, then, ipso facto, as of the date of
this Agreement, Borrowers are and shall be liable only for the payment of such
maximum amount as is allowed by law, and payment received from Borrowers in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

 

2.7.          Crediting Payments. The receipt of any payment item by Lender
shall not be required to be considered a payment on account unless such payment
item is a wire transfer of immediately available funds made to Lender's Account
or unless and until such payment item is honored when presented for payment.
Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment. Anything to the
contrary contained herein notwithstanding, for purposes of calculating
Availability and the accrual of interest on outstanding Obligations, each
payment shall be applied to the Obligations as of the first Business Day
following the Business Day of deposit to the Lender's Account of immediately
available funds or other receipt of immediately available funds by Lender
provided such payment is received in accordance with Lender's usual and
customary practices as in effect from time to time. Any payment received by
Lender that is not a transfer of immediately available funds shall be considered
provisional until the item or items representing such payment have been finally
paid under applicable law. Each reduction in outstanding Revolving Loans
resulting from the application of such payment to the outstanding Revolving
Loans shall be accompanied by an equal reduction in the amount of outstanding
Accounts. In the event of any inconsistency between the provisions of this
Section 2.7 and the provisions of any Cash Management Document, the provisions
of this Section 2.7 shall control.

 

-50-

--------------------------------------------------------------------------------

 

 

2.8.          Designated Account. Lender is authorized to make the Revolving
Loans, and Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrowers and made by Lender hereunder. Unless
otherwise agreed by Lender and Borrowers, any Revolving Loan requested by
Borrowers and made by Lender hereunder shall be made to the Designated Account.

 

2.9.         Maintenance of Loan Account; Statements of Obligations. Lender
shall maintain an account on its books in the name of Borrowers (the "Loan
Account") on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances) made by Lender to Borrowers or for Borrowers' account,
the Letters of Credit issued or arranged by Lender for Borrowers' account, and
with all other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Lender from Borrowers or for Borrowers' account. Lender shall make
available to Borrowers monthly statements regarding the Loan Account, including
the principal amount of the Revolving Loans, interest accrued hereunder, fees
accrued or charged hereunder or under the other Loan Documents, and a summary
itemization of all charges and expenses constituting Lender Expenses accrued
hereunder or under the other Loan Documents, and each such statement, absent
manifest error, shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrowers and Lender unless, within 30 days
after Lender first makes such a statement available to Borrowers, Borrowers
shall deliver to Lender written objection thereto describing the error or errors
contained in such statement.

 

2.10.          Fees.

 

(a)     Lender Fees. Borrowers shall pay to Lender, for the account of Lender,
as and when due and payable under the terms of the Fee Letter, the fees set
forth in the Fee Letter.

 

(b)    Unused Line Fee. Borrowers shall pay to Lender an unused line fee (the
"Unused Line Fee") in an amount equal to the Applicable Unused Line Fee
Percentage per annum times the result of (i) the aggregate amount of the
Revolver Commitment, less (ii) the Average Revolver Usage during the immediately
preceding month (or portion thereof), which Unused Line Fee shall be due and
payable on the first day of each month from and after the Closing Date up to the
first day of the month prior to the date on which the Obligations are paid in
full and on the date on which the Obligations are paid in full.

 

-51-

--------------------------------------------------------------------------------

 

 

(c)     Field Examination, Appraisal and Other Fees. Borrowers shall pay to
Lender field examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows (i) a fee of $1,000 per day per examiner,
plus out-of-pocket expenses (including travel, meals, and lodging) for each
field examination of any Loan Party or any of its Subsidiaries performed by or
on behalf of Lender, and (ii) the fees, charges or expenses paid or incurred by
Lender if it elects to employ the services of one or more third Persons to
appraise the Collateral, or any portion thereof, or to assess any Loan Party's
or any of its Subsidiaries' business valuation. Lender's right to conduct and
Borrowers' obligation to reimburse Lender for any field examination, appraisal,
or valuation is subject in all respects to the limitations set forth in Section
5.7(c).

 

2.11.          Letters of Credit.

 

(a)     Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date, Lender
agrees to issue a requested standby Letter of Credit or a sight commercial
Letter of Credit for the account of Borrowers. By submitting a request to Lender
for the issuance of a Letter of Credit, Borrowers shall be deemed to have
requested that Lender issue the requested Letter of Credit. Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be (i) irrevocable and made in writing by an
Authorized Person, (ii) delivered to Lender via telefacsimile or other
electronic method of transmission reasonably acceptable to Lender and reasonably
in advance of the requested date of issuance, amendment, renewal, or extension,
and (iii) subject to Lender's authentication procedures with results
satisfactory to Lender. Each such request shall be in form and substance
reasonably satisfactory to Lender and (i) shall specify (A) the amount of such
Letter of Credit, (B) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (C) the proposed expiration date of such Letter of
Credit, (D) the name and address of the beneficiary of the Letter of Credit, and
(E) such other information (including, the conditions to drawing, and, in the
case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit, and (ii) shall be accompanied by
such Issuer Documents as Lender may request or require, to the extent that such
requests or requirements are consistent with the Issuer Documents that Lender
generally requests for Letters of Credit in similar circumstances. Lender's
records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, Lender may, but shall not be
obligated to, issue a Letter of Credit that supports the obligations of a Loan
Party or one of its Subsidiaries in respect of (x) a lease of real property, or
(y) an employment contract.

 

(b)     Lender shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

 

(i)     the Letter of Credit Usage would exceed the Letter of Credit Sublimit,
or

 

(ii)     the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Revolving Loans, or

 

-52-

--------------------------------------------------------------------------------

 

 

(iii)     the Letter of Credit Usage would exceed the Borrowing Base at such
time less the outstanding principal balance of the Revolving Loans at such time.

 

(c)     Lender shall have no obligation to issue or extend a Letter of Credit if
(A) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain Lender from issuing such
Letter of Credit, or any law applicable to Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Lender shall prohibit or request that Lender refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
or (B) the issuance of such Letter of Credit would violate one or more policies
of Lender applicable to letters of credit generally, or (C) if amounts demanded
to be paid under any Letter of Credit will not or may not be in United States
Dollars.

 

(d)     Each Letter of Credit shall be in form and substance reasonably
acceptable to Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars. If Lender makes a payment under a Letter
of Credit, Borrowers shall pay to Lender an amount equal to the applicable
Letter of Credit Disbursement on the Business Day such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Revolving Loans. If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrowers' obligation
to pay the amount of such Letter of Credit Disbursement to Lender shall be
automatically converted into an obligation to pay the resulting Revolving Loan.

 

(e)     Each Borrower agrees to indemnify, defend and hold harmless Lender
(including its branches, Affiliates, and correspondents) and each such Person's
respective directors, officers, employees, attorneys and agents (each, including
Lender, a "Letter of Credit Related Person") (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 15) (the "Letter of Credit Indemnified
Costs"), and which arise out of or in connection with, or as a result of:

 

(i)      any Letter of Credit or any pre-advice of its issuance;

 

(ii)     any transfer, sale, delivery, surrender or endorsement (or lack
thereof) of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

 

(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

-53-

--------------------------------------------------------------------------------

 

 

(iv)     any independent undertakings issued by the beneficiary of any Letter of
Credit;

 

(v)     any unauthorized instruction or request made to Lender in connection
with any Letter of Credit or requested Letter of Credit, or any error, omission,
interruption or delay in such instruction or request, whether transmitted by
mail, courier, electronic transmission, SWIFT, or any other telecommunication,
including communications through a correspondent;

 

(vi)     an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)     any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

 

(ix)      any prohibition on payment or delay in payment of any amount payable
by Lender to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

 

(x)       Lender's performance of the obligations of a confirming institution or
entity that wrongfully dishonors a confirmation;

 

(xi)      any foreign language translation provided to Lender in connection with
any Letter of Credit;

 

(xii)     any foreign law or usage as it relates to Lender's issuance of a
Letter of Credit in support of a foreign guaranty, including, without
limitation, the expiration of such guaranty after the related Letter of Credit
expiration date and any resulting drawing paid by Lender in connection
therewith;

 

(xiii)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

 

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(e). If and to
the extent that the obligations of Borrowers under this Section 2.11(e) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.

 

-54-

--------------------------------------------------------------------------------

 

 

(f)     The liability of Lender (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Lender's gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers'
aggregate remedies against Lender and any Letter of Credit Related Person for
wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Lender in respect of the honored presentation in
connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Revolving Loans hereunder. Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Lender or
any other Letter of Credit Related Person, including by enforcing its rights
against the beneficiaries of the Letters of Credit. Any claim by Borrowers under
or in connection with any Letter of Credit shall be reduced by an amount equal
to the sum of (x) the amount (if any) saved by Borrowers as a result of the
breach or alleged wrongful conduct complained of, and (y) the amount (if any) of
the loss that would have been avoided had Borrowers taken all reasonable steps
to mitigate any loss, and in case of a claim of wrongful dishonor, by
specifically and timely authorizing Lender to effect a cure.

 

(g)     Borrowers are responsible for the final text of the Letter of Credit as
issued by Lender, irrespective of any assistance Lender may provide such as
drafting or recommending text or by Lender's use or refusal to use text
submitted by Borrowers. Borrowers understand that the final form of any Letter
of Credit may be subject to such revisions and changes as are deemed necessary
or appropriate by Lender, and Borrowers hereby consent to such revisions and
changes not materially different from the application executed in connection
therewith. Borrowers are solely responsible for the suitability of the Letter of
Credit for Borrowers' purposes. If Borrowers request Issuing Bank to issue a
Letter of Credit for an affiliated or unaffiliated third party (an "Account
Party"), (i) such Account Party shall have no rights against Lender; (ii)
Borrowers shall be responsible for the application and obligations under this
Agreement; and (iii) communications (including notices) related to the
respective Letter of Credit shall be among Lender and Borrowers. Borrowers will
examine the copy of the Letter of Credit and any other documents sent by Lender
in connection therewith and shall promptly notify Lender (not later than three
(3) Business Days following Borrowers' receipt of documents from Lender) of any
non-compliance with Borrowers' instructions and of any discrepancy in any
document under any presentment or other irregularity. Borrowers understand and
agree that Lender is not required to extend the expiration date of any Letter of
Credit for any reason. With respect to any Letter of Credit containing an
"automatic amendment" to extend the expiration date of such Letter of Credit,
Lender, in its sole and absolute discretion, may give notice of nonrenewal of
such Letter of Credit and, if Borrowers do not at any time want the then current
expiration date of such Letter of Credit to be extended, Borrowers will so
notify Lender at least 30 calendar days before Lender is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.

 

-55-

--------------------------------------------------------------------------------

 

 

(h)     Borrowers' reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

 

(i)       any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement or any Loan Document or any term or
provision therein or herein;

 

(ii)      payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)     Lender or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;

 

(iv)     Lender or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

 

(v)      the existence of any claim, set-off, defense or other right that any
Loan Party or any of its Subsidiaries may have at any time against any
beneficiary or transferee beneficiary, any assignee of proceeds, Lender or any
other Person;

 

(vi)     Lender or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Lender's counters or are
different from the electronic presentation;

 

(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(h),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower's or any of its Subsidiaries' reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Lender, the beneficiary or any other
Person; or

 

(viii)   the fact that any Default or Event of Default shall have occurred and
be continuing;

 

-56-

--------------------------------------------------------------------------------

 

 

provided, that subject to Section 2.11(f) above, the foregoing shall not release
Lender from such liability to Borrowers as may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction against Lender
following reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of Borrowers to Lender arising
under, or in connection with, this Section 2.11 or any Letter of Credit.

 

(i)     Without limiting any other provision of this Agreement, Lender and each
other Letter of Credit Related Person (if applicable) shall not be responsible
to Borrowers for, and Lender's rights and remedies against Borrowers and the
obligation of Borrowers to reimburse Lender for each drawing under each Letter
of Credit shall not be impaired by:

 

(i)      honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

 

(ii)     honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 

(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

 

(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Lender's determination that such Drawing Document appears
on its face substantially to comply with the terms and conditions of the Letter
of Credit);

 

(v)      acting upon any instruction or request relative to a Letter of Credit
or requested Letter of Credit that Lender in good faith believes to have been
given by a Person authorized to give such instruction or request;

 

(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

 

(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

 

(viii)   assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

(ix)     payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

 

-57-

--------------------------------------------------------------------------------

 

 

(x)     acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Lender has issued, confirmed, advised or
negotiated such Letter of Credit, as the case may be;

 

(xi)     honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Lender if subsequently Lender or any court or other
finder of fact determines such presentation should have been honored;

 

(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)   honor of a presentation that is subsequently determined by Lender to
have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

 

(j)     Borrowers shall pay immediately upon demand to Lender for the account of
Lender as non-refundable fees, commissions, and charges (it being acknowledged
and agreed that any charging of such fees, commissions, and charges to the Loan
Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this Section
2.11(j)): (i) a fronting fee which shall be imposed by Issuing Bank equal to
0.125% per annum times the average amount of the Letter of Credit Usage during
the immediately preceding month, plus (ii) any and all customary commissions,
fees and charges then in effect imposed by, and any and all expenses incurred
by, Lender, or by any adviser, confirming institution or entity or other
nominated person, relating to Letters of Credit, at the time of issuance of any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including transfers, assignments of proceeds, amendments,
drawings, renewals or cancellations).

 

(k)     If by reason of (x) any Change in Law, or (y) compliance by Lender with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto):

 

(i)      any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or

 

(ii)     there shall be imposed on Lender any other condition regarding any
Letter of Credit, Loans, or obligations to make Loans hereunder,

 

-58-

--------------------------------------------------------------------------------

 

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Lender of issuing, making, participating in, or maintaining any Letter of
Credit or to reduce the amount receivable in respect thereof, then, and in any
such case, Lender may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrowers,
and Borrowers shall pay within 30 days after demand therefor, such amounts as
Lender may specify to be necessary to compensate Lender for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Revolving
Loans hereunder; provided, that (A) Borrowers shall not be required to provide
any compensation pursuant to this Section 2.11(k) for any such amounts incurred
more than 180 days prior to the date on which the demand for payment of such
amounts is first made to Borrowers, and (B) if an event or circumstance giving
rise to such amounts is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. The
determination by Lender of any amount due pursuant to this Section 2.11(k), as
set forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

 

(l)     Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.

 

(m)    If (i) any Event of Default shall occur and be continuing, or
(ii)Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Lender
demanding Letter of Credit Collateralization pursuant to this Section 2.11(m)
upon such demand, Borrowers shall provide Letter of Credit Collateralization
with respect to the then existing Letter of Credit Usage. If Borrowers fail to
provide Letter of Credit Collateralization as required by this Section 2.11(m),
Lender may advance as Revolving Loans the amount of the cash collateral required
pursuant to the Letter of Credit Collateralization provision so that the then
existing Letter of Credit Usage is cash collateralized in accordance with the
Letter of Credit Collateralization provision (whether or not the Revolver
Commitment has terminated, an Overadvance exists or the conditions in Section 3
are satisfied).

 

(n)     Unless otherwise expressly agreed by Lender and Borrowers when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial Letter
of Credit.

 

(o)     Lender shall be deemed to have acted with due diligence and reasonable
care if Lender's conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement.

 

(p)     In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.

 

-59-

--------------------------------------------------------------------------------

 

 

(q)     The provisions of this Section 2.11 shall survive the termination of
this Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

 

(r)     At Borrowers' cost and expense, Borrowers shall execute and deliver to
Lender such additional certificates, instruments and/or documents and take such
additional action as may be reasonably requested by Lender to enable Lender to
issue any Letter of Credit pursuant to this Agreement and related Issuer
Document, to protect, exercise and/or enforce Lender's rights and interests
under this Agreement or to give effect to the terms and provisions of this
Agreement or any Issuer Document. Each Borrower irrevocably appoints Lender as
its attorney-in-fact and authorizes Lender, without notice to Borrowers, to
execute and deliver ancillary documents and letters customary in the letter of
credit business that may include but are not limited to advisements,
indemnities, checks, bills of exchange and issuance documents. The power of
attorney granted by Borrowers is limited solely to such actions related to the
issuance, confirmation or amendment of any Letter of Credit and to ancillary
documents or letters customary in the letter of credit business. This
appointment is coupled with an interest.

 

2.12.          Special Provisions Applicable to Daily Three Month LIBOR.

 

(a)     Daily Three Month LIBOR may be adjusted by Lender in Lender's Permitted
Discretion on a prospective basis to take into account any additional or
increased costs to Lender of maintaining or obtaining any eurodollar deposits or
increased costs (other than Taxes which shall be governed by Section 15), in
each case, due to changes in applicable law, including any Changes in Law and
changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at Daily Three Month LIBOR. In any such event, Lender
shall give Borrowers notice of such a determination and adjustment.

 

(b)     In the event that (i) any change in market conditions or any Change in
Law shall at any time after the date hereof, in the reasonable opinion of
Lender, make it unlawful or impractical for Lender to fund or maintain Loans
with interest based on Daily Three Month LIBOR or to continue such funding or
maintaining, or to determine or charge interest rates based on Daily Three Month
LIBOR, or (ii) Lender determines in its Permitted Discretion that the interest
rate hereunder based on the Daily Three Month LIBOR will not adequately and
fairly reflect the cost to Lender of maintaining or funding any Loans based upon
Daily Three Month LIBOR, Lender shall give notice of such changed circumstances
to Borrowers and (y) such Loans shall thereafter bear interest at a per annum
rate equal to the Base Rate plus the Applicable Margin, and (z) interest based
on Daily Three Month LIBOR shall not be available until Lender determines that
it is again available.

 

(c)     No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, Lender is not required actually to acquire eurodollar
deposits to fund or otherwise match fund any Obligation which bears interest
based on Daily Three Month LIBOR.

 

-60-

--------------------------------------------------------------------------------

 

 

2.13.           Capital Requirements.

 

(a)     If, after the date hereof, Lender determines that (i) any Change in Law
regarding capital, liquidity or reserve requirements for banks or bank holding
companies, or (ii) compliance by Lender or its parent bank holding companies
with any guideline, request or directive of any Governmental Authority regarding
capital adequacy or liquidity requirements (whether or not having the force of
law), has the effect of reducing the return on Lender's or such holding
companies' capital or liquidity as a consequence of Lender's commitments, Loans,
participations or other obligations hereunder to a level below that which Lender
or such holding companies could have achieved but for such Change in Law or
compliance (taking into consideration Lender's or such holding companies' then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity's capital) by any amount deemed by
Lender to be material, then Lender may notify Borrowers thereof. Following
receipt of such notice, Borrowers agree to pay Lender on demand the amount of
such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by Lender of a statement in the amount
and setting forth in reasonable detail Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of Lender to demand compensation pursuant to this Section
shall not constitute a waiver of Lender's right to demand such compensation;
provided, that Borrowers shall not be required to compensate Lender pursuant to
this Section for any reductions in return incurred more than 180 days prior to
the date that Lender notifies Borrowers of such Change in Law giving rise to
such reductions and of Lender's intention to claim compensation therefor;
provided further, that if such claim arises by reason of the Change in Law that
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(b)     If Lender requests additional or increased costs referred to in Section
2.11(k) or Section 2.12 or amounts under Section 2.13(a) or sends a notice under
Section 2.12 relative to changed circumstances, then, at the request of
Administrative Borrower, Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of Lender, such designation or assignment would eliminate or
reduce amounts payable pursuant to Section 2.11(k), Section 2.12 or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining Loans based on Daily Three Month LIBOR, and (ii) in the
reasonable judgment of Lender, such designation or assignment would not subject
it to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to it. Borrowers agree to pay all reasonable
out-of-pocket costs and expenses incurred by Lender in connection with any such
designation or assignment.

 

(c)     Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(k), 2.12, and 2.13 shall be available to Lender regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, judicial ruling, judgment, guideline, treaty or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for Lender to comply therewith. Notwithstanding any other provision
herein, Lender shall not demand compensation pursuant to this Section 2.13, or
protection of Sections 2.11(k), 2.12, and 2.13 if it shall not at the time be
the general policy or practice of Lender to demand such compensation in similar
circumstances under comparable provisions of comparable credit agreements, if
any.

 

-61-

--------------------------------------------------------------------------------

 

 

2.14.          Incremental Facilities.

 

(a)     At any time during the period from and after the Closing Date through,
but excluding, the date that is the 4 year anniversary of the Closing Date,
Borrowers may request that (but subject to the Lender's approval and subject to
the conditions set forth in clause (b) below) the Revolver Commitments and the
Maximum Revolver Amount may be increased by an amount in the aggregate for all
such increases of the Revolver Commitments and the Maximum Revolver Amount not
to exceed the Available Increase Amount (each such increase, an "Increase").
Lender shall increase its Revolver Commitments (it being understood that Lender
has no obligation to increase its Revolver Commitments) in connection with a
proposed Increase at the interest margin proposed by Borrowers and acceptable to
Lender. Any Increase shall be in an amount of at least $10,000,000 and integral
multiples of $5,000,000 in excess thereof. In no event may the Revolver
Commitments and the Maximum Revolver Amount be increased pursuant to this
Section 2.14 on more than 2 occasions in the aggregate for all such Increases.
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of the Increases to the Revolver Commitments
exceed $40,000,000.

 

(b)     Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount in connection
therewith:

 

(i)      each of the conditions precedent set forth in Section 3.2 are
satisfied,

 

(ii)     in connection with any Increase, the Loan Parties and their
Subsidiaries will not own or acquire any Margin Stock,

 

(iii)    Borrowers have delivered to Lender updated pro forma Projections (after
giving effect to the applicable Increase) for the Loan Parties and their
Subsidiaries evidencing compliance on a pro forma basis with Section 7 for the
twelve months (on a month-by-month basis) immediately following the proposed
date of the applicable Increase (calculated as if a Covenant Testing Period was
in effect during the entire twelve month period), and

 

(iv)    Borrowers shall have reached agreement with Lender agreeing to the
increased Revolver Commitments with respect to the interest margins applicable
to Revolving Loans to be made pursuant to the increased Revolver Commitments
(which interest margins may be with respect to Revolving Loans made pursuant to
the increased Revolver Commitments, higher than or equal to the interest margins
applicable to Revolving Loans set forth in this Agreement immediately prior to
the date of the increased Revolver Commitments (the date of the effectiveness of
the increased Revolver Commitments and the Maximum Revolver Amount, the
"Increase Date")) and shall have communicated the amount of such interest
margins to Lender.

 

(c)     Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.

 

-62-

--------------------------------------------------------------------------------

 

 

2.15.          Joint and Several Liability of Borrowers.

 

(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by Lender under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.

 

(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

 

(c)     If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

 

(d)    The Obligations of each Borrower under the provisions of this Section
2.15 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.

 

-63-

--------------------------------------------------------------------------------

 

 

(e)     Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans, or any
Letters of Credit issued under or pursuant to this Agreement, notice of the
occurrence of any Default or Event of Default, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this
Agreement, notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by
Lender under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any collateral, to pursue any other remedy in Lender's or any
Bank Product Provider's power whatsoever, any requirement of diligence or to
mitigate damages and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against Lender or any Bank Product Provider, any defense (legal or equitable),
set-off, counterclaim, or claim which any Borrower may now or at any time
hereafter have against any other Borrower or any other party liable to Lender or
any Bank Product Provider, any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Obligations or
any security therefor, and any right or defense arising by reason of any claim
or defense based upon an election of remedies by Lender or any Bank Product
Provider including any defense based upon an impairment or elimination of such
Borrower's rights of subrogation, reimbursement, contribution, or indemnity of
such Borrower against any other Borrower. Without limiting the generality of the
foregoing, each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Lender in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including any failure strictly or diligently to assert
any right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section 2.15
afford grounds for terminating, discharging or relieving any Borrower, in whole
or in part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or Lender. Each of the Borrowers waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof. Any payment by any Borrower or
other circumstance which operates to toll any statute of limitations as to any
Borrower shall operate to toll the statute of limitations as to each of the
Borrowers. Each of the Borrowers waives any defense based on or arising out of
any defense of any Borrower or any other Person, other than payment of the
Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person or the validity, legality or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Lender may foreclose upon any
Collateral held by Lender by one or more judicial or nonjudicial sales or other
dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Lender or any Bank Product Provider may have against any
Borrower or any other Person, or any security, in each case, without affecting
or impairing in any way the liability of any of the Borrowers hereunder except
to the extent the Obligations have been paid.

 

-64-

--------------------------------------------------------------------------------

 

 

(f)     Each Borrower represents and warrants to Lender that such Borrower is
currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to Lender that such Borrower has read and understands the terms and conditions
of the Loan Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of Borrowers' financial condition and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

 

(g)     The provisions of this Section 2.15 are made for the benefit of Lender,
each Bank Product Provider, and their respective successors and assigns, and may
be enforced by it or them from time to time against any or all Borrowers as
often as occasion therefor may arise and without requirement on the part of
Lender, any Bank Product Provider, or any of their successors or assigns first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.15 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Lender upon the insolvency, bankruptcy
or reorganization of any Borrower, or otherwise, the provisions of this Section
2.15 will forthwith be reinstated in effect, as though such payment had not been
made.

 

(h)     Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Lender or any Bank Product Provider against any Borrower
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or rights,
unless and until such time as all of the Obligations have been paid in full in
cash. Any claim which any Borrower may have against any other Borrower with
respect to any payments to Lender hereunder or under any of the Bank Product
Agreements are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Lender and the Bank Product Providers, and shall
forthwith be paid to Lender to be credited and applied to the Obligations and
all other amounts payable under this Agreement, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Obligations or other amounts payable under this Agreement thereafter arising.
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Borrower
(the "Foreclosed Borrower"), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Borrower whether pursuant to this Agreement or otherwise.

 

-65-

--------------------------------------------------------------------------------

 

 

(i)     Each of the Borrowers hereby acknowledges and affirms that it
understands that to the extent the Obligations are secured by Real Property
located in California, the Borrowers shall be liable for the full amount of the
liability hereunder notwithstanding the foreclosure on such Real Property by
trustee sale or any other reason impairing such Borrower's right to proceed
against any other Loan Party.  In accordance with Section 2856 of the California
Civil Code or any similar laws of any other applicable jurisdiction, each of the
Borrowers hereby waives until such time as the Obligations have been paid in
full:

 

(i)      all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Borrowers by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Civil Code or any similar laws of any other applicable
jurisdiction;

 

(ii)     all rights and defenses that the Borrowers may have because the
Obligations are secured by Real Property located in California, meaning, among
other things, that: (A) Lender and the Bank Product Providers may collect from
the Borrowers without first foreclosing on any real or personal property
collateral pledged by any Loan Party, and (B) if Lender forecloses on any Real
Property Collateral pledged by any Loan Party, (1) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(2) Lender may collect from the Loan Parties even if, by foreclosing on the Real
Property Collateral, Lender has destroyed or impaired any right the Borrowers
may have to collect from any other Loan Party, it being understood that this is
an unconditional and irrevocable waiver of any rights and defenses the Borrowers
may have because the Obligations are secured by Real Property (including,
without limitation, any rights or defenses based upon Sections 580a, 580d, or
726 of the California Code of Civil Procedure or any similar laws of any other
applicable jurisdiction); and

 

(iii)     all rights and defenses arising out of an election of remedies by
Lender and the Bank Product Providers, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for the Obligations,
has destroyed the Borrowers' rights of subrogation and reimbursement against any
other Loan Party by the operation of Section 580d of the California Code of
Civil Procedure or any similar laws of any other applicable jurisdiction or
otherwise.

 

3.

CONDITIONS; TERM OF AGREEMENT.

 

3.1.          Conditions Precedent to the Initial Extension of Credit. The
obligation of Lender to make the initial extensions of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Lender, of each
of the conditions precedent set forth on Schedule 3.1 to this Agreement (the
making of such initial extensions of credit by Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent).

 

-66-

--------------------------------------------------------------------------------

 

 

3.2.          Conditions Precedent to all Extensions of Credit. The obligation
of Lender to make any Revolving Loans hereunder (or to extend any other credit
hereunder) at any time shall be subject to the following conditions precedent:

 

(a)     the representations and warranties of each Loan Party or its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

 

(b)     no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.

 

3.3.           Maturity. The Commitments shall continue in full force and effect
for a term ending on the Maturity Date (unless terminated earlier in accordance
with the terms hereof).

 

3.4.          Effect of Maturity. On the Maturity Date, all commitments of
Lender to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations) immediately shall
become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations (other than Hedge Obligations) in full. No
termination of the obligations of Lender shall relieve or discharge any Loan
Party of its duties, obligations, or covenants hereunder or under any other Loan
Document and Lender's Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full. When (a) there are no suits, actions, proceedings or claims pending or
threatened against any Indemnified Person under this Agreement with respect to
any Indemnified Liabilities, and (b) all of the Obligations have been paid in
full, Lender will, at Borrowers' sole expense, execute and deliver any
termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Lender's Liens and
all notices of security interests and liens previously filed by Lender, in each
case upon Lender's receipt of each of the following, in form and content
satisfactory to Lender: (i) a general release of all claims against Lender and
its Affiliates by each Borrower and each Loan Party relating to Lender's
performance and obligations under the Loan Documents, and (ii) an agreement by
each Borrower and each Guarantor to indemnify Lender and its Affiliates for any
payments received by Lender or its Affiliates that are applied to the
Obligations as a final payoff that may subsequently be returned or otherwise not
paid for any reason.

 

-67-

--------------------------------------------------------------------------------

 

 

3.5.         Early Termination by Borrowers. Borrowers have the option, at any
time upon ten Business Days prior written notice to Lender, to repay all of the
Obligations in full and terminate the Commitments. Any such termination of the
Commitments shall be accompanied by the termination fee set forth in Section
2.10(f). The foregoing notwithstanding, (a) Borrowers may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Lender (which consent shall not be unreasonably
withheld or delayed).

 

3.6.        Conditions Subsequent. The obligation of Lender to continue to make
Revolving Loans (or otherwise extend credit hereunder) is subject to the
fulfillment, on or before the date applicable thereto, of the conditions
subsequent set forth on Schedule 3.6 to this Agreement (the failure by Borrowers
to so perform or cause to be performed such conditions subsequent as and when
required by the terms thereof (unless such date is extended, in writing, by
Lender), shall constitute an Event of Default).

 

4.

REPRESENTATIONS AND WARRANTIES.

 

In order to induce Lender to enter into this Agreement, each Borrower makes the
following representations and warranties to Lender which shall be true, correct,
and complete, in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date), and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

4.1.          Due Organization and Qualification; Subsidiaries.

 

(a)     Each Loan Party and each of its Subsidiaries (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

-68-

--------------------------------------------------------------------------------

 

 

(b)     Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of each Loan Party, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.

 

(c)     Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties' direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party. All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.

 

(d)     Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party's or any of its Subsidiaries' Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Equity Interests or any
security convertible into or exchangeable for any of its Equity Interests.

 

4.2.          Due Authorization; No Conflict.

 

(a)     As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

 

(b)     As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contract, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

 

4.3.          Governmental Consents. The execution, delivery, and performance by
each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Lender for filing or recordation, as of the Closing Date.

 

-69-

--------------------------------------------------------------------------------

 

 

4.4.          Binding Obligations; Perfected Liens.

 

(a)     Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

 

(b)     Lender's Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements, the recordation of the Copyright Security
Agreement, and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.

 

4.5.          Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

 

4.6.          Litigation.

 

(a)     There are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower, after due inquiry, threatened in writing against a Loan Party
or any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

 

(b)     Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $1,000,000 that, as of the Closing Date, is pending
or, to the knowledge of any Borrower, after due inquiry, threatened against a
Loan Party or any of its Subsidiaries.

 

4.7.          Compliance with Laws. No Loan Party nor any of its Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

-70-

--------------------------------------------------------------------------------

 

 

4.8.           No Material Adverse Effect. All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrowers to Lender have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties' and their Subsidiaries' consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since December 31, 2017 no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Effect.

 

4.9.           Solvency.

 

(a)     Each Loan Party is Solvent.

 

(b)     No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

4.10.         Employee Benefits.

 

(a)     Except as set forth on Schedule 4.10 (as such Schedule may be updated
from time to time, without the consent of Lender, to include retirement and
severance plans that are required by a Governmental Authority outside of the
United States so long as such updated Schedule is delivered together with
written notice thereof to Lender), no Loan Party, none of their Subsidiaries,
nor any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

 

(b)     Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with ERISA, the IRC and all applicable laws regarding each
Employee Benefit Plan.

 

(c)     Each Employee Benefit Plan is, and has been, maintained in substantial
compliance with ERISA, the IRC, all applicable laws and the terms of each such
Employee Benefit Plan.

 

(d)     Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or is a master or prototype plan for which a favorable
advisory opinion has been issued by the Internal Revenue Service. To the best
knowledge of each Loan Party and the ERISA Affiliates, nothing has occurred
which would prevent, or cause the loss of, such qualification.

 

-71-

--------------------------------------------------------------------------------

 

 

(e)     No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan.

 

(f)     No Notification Event exists or has occurred in the past six (6) years.

 

(g)     No Loan Party or ERISA Affiliate sponsors, maintains, or contributes to
any Employee Benefit Plan, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities that may not
be terminated by any Loan Party or ERISA Affiliate in its sole discretion at any
time without material liability.

 

(h)     No Loan Party or ERISA Affiliate has provided any security under Section
436 of the IRC.

 

4.11.         Environmental Condition. Except as set forth on Schedule 4.11 to
this Agreement or in disclosures on any Form 10-Q quarterly reports, Form 10-K
annual reports, form 8-K current reports, or other SEC filings made by the Loan
Parties, (a) to each Borrower's knowledge, no Loan Party's nor any of its
Subsidiaries' properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to each Borrower's knowledge, after due inquiry, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

4.12.         Complete Disclosure. All factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about the industry of any Loan
Party or its Subsidiaries) furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrowers' industry) hereafter furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Lender will be, true and accurate, in all
material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections delivered to Lender on September 23, 2018 represent,
and as of the date on which any other Projections are delivered to Lender, such
additional Projections represent, Borrowers' good faith estimate, on the date
such Projections are delivered, of the Loan Parties' and their Subsidiaries'
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
Lender (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, and no assurances can be given that such
Projections will be realized, and although reflecting Borrowers' good faith
estimate, projections or forecasts based on methods and assumptions which
Borrowers believed to be reasonable at the time such Projections were prepared,
are not to be viewed as facts, and that actual results during the period or
periods covered by the Projections may differ materially from projected or
estimated results).

 

-72-

--------------------------------------------------------------------------------

 

 

4.13.         Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the "Patriot
Act").

 

4.14.         Indebtedness. Set forth on Schedule 4.14 to this Agreement is a
true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date ☒(other than
unsecured Permitted Indebtedness outstanding immediately prior to the Closing
Date with respect to any one transaction or a series of related transactions in
an amount not to exceed $250,000; provided, that all ☒such Permitted
Indebtedness, in the aggregate, shall not exceed $1,000,000) that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

 

4.15.         Payment of Taxes. Except as otherwise permitted under Section 5.5,
all Tax returns and reports of each Loan Party and its Subsidiaries required to
be filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable and all other Taxes upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all Taxes not yet due and payable. No Borrower knows of any proposed
Tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

 

4.16.          Margin Stock. Neither any Loan Party nor any of its Subsidiaries
owns any Margin Stock or is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors. Neither any Loan Party nor any of its Subsidiaries expects to acquire
any Margin Stock.

 

-73-

--------------------------------------------------------------------------------

 

 

4.17.         Governmental Regulation. No Loan Party nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.

 

4.18.         OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Loan Party or any of its Subsidiaries is in violation of any Sanctions. No
Loan Party or any of its Subsidiaries or, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including Lender, Bank Product Provider, or other individual or entity
participating in any transaction).

 

4.19.         Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Loan Party or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of any Borrower, after due inquiry, no
union representation question existing with respect to the employees of any Loan
Party or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or its Subsidiaries. None of
any Loan Party or its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied. The hours worked and payments made to
employees of each Loan Party and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All material
payments due from any Loan Party or its Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Borrowers, except where the failure to do
so could not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

-74-

--------------------------------------------------------------------------------

 

 

4.20.          [Reserved].

 

4.21.         Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

 

4.22.          Eligible Accounts. As to each Account that is identified by
Borrowers as an Eligible Account in a Borrowing Base Certificate submitted to
Lender, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory and CEB
Inventory, or the rendition of services to such Account Debtor in the ordinary
course of Borrowers' business, (b) owed to such Borrower without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation,
and (c) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Lender-discretionary criteria) set forth in the
definition of Eligible Accounts.

 

4.23.         Eligible Inventory. As to each item of Inventory that is
identified by Borrowers as Eligible Semi-Finished Goods Inventory or Eligible
Raw Materials Inventory in a Borrowing Base Certificate submitted to Lender,
such Inventory is (a) of good and merchantable quality, free from known defects,
and (b) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Lender-discretionary criteria) set forth in the
definition of Eligible Inventory.

 

4.24.         Eligible M&E. As to each item of M&E that is identified by
Borrowers as Eligible M&E in a Borrowing Base Certificate submitted to Lender,
such M&E is (a) of good and merchantable quality, free from known defects, and
(b) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Lender-discretionary criteria) set forth in the
definition of Eligible M&E.

 

4.25.        Eligible CEB Inventory. As to each item of CEB Inventory that is
identified by Borrowers as Eligible CEB Inventory in a Borrowing Base
Certificate submitted to Lender, such CEB Inventory is (a) of good and
merchantable quality, free from known defects and (b) not excluded as ineligible
by virtue of one or more of the excluding criteria (other than any
Lender-discretionary criteria) set forth in the definition of Eligible CEB
Inventory.

 

4.26.         Location of Inventory and M&E. The Inventory and M&E of Loan
Parties and their Subsidiaries is not stored with a bailee, warehouseman, or
similar party and is located only at, or in-transit between, the locations
identified on Schedule 4.26 to this Agreement (as such Schedule may be updated
pursuant to Section 5.13).

 

4.27.        Inventory Records. Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries' Inventory and the book value thereof.

 

4.28.          [Reserved].

 

4.29.         Hedge Agreements. On each date that any Hedge Agreement is
executed by any Hedge Provider, any Borrower and each other Loan Party satisfy
all eligibility, suitability and other requirements under the Commodity Exchange
Act (7 U.S.C. § 1, et seq., as in effect from time to time) and the Commodity
Futures Trading Commission regulations.

 

-75-

--------------------------------------------------------------------------------

 

 

4.30.         Material Contracts. Set forth on Schedule 4.30 (as such Schedule
may be updated from time to time in accordance herewith) is a reasonably
detailed description of the Material Contracts of each Loan Party and its
Subsidiaries as of the most recent date on which Borrowers provided the
Compliance Certificate pursuant to Section 5.1; provided, that Borrowers may
amend Schedule 4.30 to add additional Material Contracts so long as such
amendment occurs by written notice to Lender on the date that Borrowers provide
the Compliance Certificate. Except for matters which, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to each
Borrower's knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 6.6(b)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary.

 

5.

AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:

 

5.1.          Financial Statements, Reports, Certificates. Borrowers (a) will
deliver to Lender each of the financial statements, reports, and other items set
forth on Schedule 5.1 to this Agreement no later than the times specified
therein, (b) agree that no Subsidiary of a Loan Party will have a fiscal year
different from that of Administrative Borrower, (c) agree to maintain a system
of accounting that enables Borrowers to produce financial statements in
accordance with GAAP, and (d) agree that they will, and will cause each other
Loan Party to, (i) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to their and their Subsidiaries'
sales, and (ii) maintain their billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
with notice to, and with the consent of, Lender.

 

5.2.         Reporting. Borrowers (a) will deliver to Lender each of the reports
set forth on Schedule 5.2 to this Agreement at the times specified therein, and
(b) agree to use commercially reasonable efforts in cooperation with Lender to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule.
Borrowers' deliveries of financial information or other reporting obligations
hereunder shall not be deemed to be late or untimely in the event of a failure
of material malfunction of Lender's electronic reporting systems.

 

5.3.         Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, each Loan Party will, and will cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect such Person's valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.

 

-76-

--------------------------------------------------------------------------------

 

 

5.4.         Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

 

5.5.        Taxes. Each Loan Party will, and will cause each of its Subsidiaries
to, (a) pay in full before delinquency or before the expiration of any extension
period all Taxes imposed, levied, or assessed against it, or any of its assets
or in respect of any of its income, businesses, or franchises, other than Taxes
not in excess of $50,000, except to the extent that the validity of such Tax is
the subject of a Permitted Protest and so long as, in the case of an assessment
or tax that has or may become a Lien against any of the Collateral, (i) such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such assessment or tax, and (ii) any such other Lien is at
all times subordinate to Lender's Liens; and (b) make timely payment or deposit
of all tax payments and withholding taxes required of it and them by applicable
laws, including those laws concerning F.I.C.A, F.U.T.A, state disability, and
local, state, and federal income taxes, and will, upon request, furnish Lender
with proof reasonably satisfactory to Lender indicating that such Loan Party and
its Subsidiaries have made such payments or deposit.

 

5.6.          Insurance. Each Loan Party will, and will cause each of its
Subsidiaries to, at the expense of such Loan Party or such Subsidiary, maintain
insurance respecting each of each Loan Party's and its Subsidiaries' assets
wherever located, covering liabilities, losses or damages as are customarily are
insured against by other Persons engaged in same or similar businesses and
similarly situated and located. Borrowers also shall maintain, or cause a Loan
Party to maintain, with respect to each Loan Party and each of its Subsidiaries,
business interruption insurance, general liability insurance, flood insurance
for Collateral located in a flood plain, product liability insurance, director's
and officer's liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation. All such policies of insurance
shall be with financially sound and reputable insurance companies acceptable to
Lender (it being agreed that, as of the Closing Date, Lloyd's, American Home
Assurance Company, and Twin City Fire Insurance Company are acceptable to
Lender) and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and, in any event, in amount, adequacy, and scope reasonably
satisfactory to Lender (it being agreed that the amount, adequacy, and scope of
the policies of insurance of Borrowers in effect as of the Closing Date are
acceptable to Lender). All property insurance policies are to be made payable to
Lender for the benefit of Lender in case of loss, pursuant to a standard
lender's loss payable endorsement with a standard non-contributory "lender" or
"secured party" clause and are to contain such other provisions as Lender may
reasonably require to fully protect Lender's interest in the Collateral and to
any payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Lender, with the lender's
loss payable and additional insured endorsements in favor of Lender, and shall
provide for not less than thirty days (ten days in the case of non-payment)
prior written notice to Lender of the exercise of any right of cancellation. If
any Loan Party or its Subsidiaries fails to maintain such insurance, Lender may
arrange for such insurance, but at Borrowers' expense and without any
responsibility on Lender's part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrowers shall give Lender prompt notice of any loss exceeding $500,000 covered
by the casualty or business interruption insurance of any Loan Party or its
Subsidiaries. Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

 

-77-

--------------------------------------------------------------------------------

 

 

5.7.          Inspection.

 

(a)     Each Loan Party will, and will cause each of its Subsidiaries to, permit
Lender and each of its duly authorized representatives or agents to visit any of
its properties and inspect any of its assets or books and records, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees (provided, that an authorized representative of Borrowers shall be
allowed to be present) at such reasonable times and intervals as Lender may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrowers and during regular
business hours, at Borrowers' expense and subject to the limitations set forth
below in Section 5.7(c).

 

(b)     Each Loan Party will, and will cause each of its Subsidiaries to, permit
Lender and each of its duly authorized representatives or agents to conduct
field examinations, appraisals or valuations at such reasonable times and
intervals as Lender may designate at Borrowers' expense, subject to the
limitations set forth below in Section 5.7(c).

 

(c)     So long as no Event of Default shall have occurred and be continuing
during a calendar year, Borrowers shall not be obligated to reimburse Lender for
(i)(A) more than 2 field examinations in such calendar year that is the first
calendar year after the Closing Date and (B) more than 1 field examination in
such calendar year that is a calendar year after the first calendar year after
the Closing Date (increasing to 2 field examinations if an Increased Reporting
Event has occurred during such calendar year), (ii)(A) 2 Inventory appraisals
(including CEB Inventory) in such calendar year that is the first calendar year
after the Closing Date and (B) more than 1 Inventory appraisal (that may or may
not include CEB Inventory) in such calendar year that is a calendar year after
the first calendar year after the Closing Date (increasing to 2 Inventory
appraisals if an Increased Reporting Event has occurred during such calendar
year), (iii)(A) 1 equipment appraisal in such calendar year (increasing to 2
equipment appraisals if an Increased Reporting Event has occurred during such
calendar year), and (iv) 1 CEB Inventory appraisal in such calendar year in the
event that an Appraisal Trigger Event has occurred (and remaining at 1 CEB
Inventory appraisal per year if an Increased Reporting Event has occurred during
such subsequent calendar year).

 

5.8.        Compliance with Laws. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

-78-

--------------------------------------------------------------------------------

 

 

5.9.          Environmental. Each Loan Party will, and will cause each of its
Subsidiaries to,

 

(a)     Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

 

(b)     Comply, in all material respects, with Environmental Laws and provide to
Lender documentation of such compliance which Lender reasonably requests,

 

(c)    Promptly notify Lender of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and

 

(d)    Promptly, but in any event within five Business Days of its receipt
thereof, provide Lender with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental
Authority.

 

5.10.        Disclosure Updates. Each Loan Party will, promptly and in no event
later than five Business Days after obtaining knowledge thereof, notify Lender
if any written information, exhibit, or report furnished to Lender contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

 

-79-

--------------------------------------------------------------------------------

 

 

5.11.         Formation or Acquisition of Subsidiaries. No Loan Party shall form
or acquire any direct or indirect Subsidiary after the Closing Date without the
prior written consent of Lender. If Lender provides its prior written consent to
the formation or acquisition of any new Subsidiary, at the time that the
applicable Loan Party forms or acquires such new Subsidiary, such Loan Party
shall simultaneously with such formation or acquisition (or such later date as
permitted by Lender), cause (a) such new Subsidiary (i) to be joined as a
Borrower hereunder pursuant to a Joinder to this Agreement or to become a
Guarantor of the Obligations, as determined by Lender, and (ii) to provide to
Lender a joinder to the Guaranty and Security Agreement, in each case, together
with such other security agreements, as well as appropriate financing
statements, all in form and substance reasonably satisfactory to Lender
(including being sufficient to grant Lender a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the Joinder, the joinder to the Guaranty and
Security Agreement, and such other security agreements shall not be required to
be provided to Lender with respect to any Subsidiary of any Loan Party that is a
CFC if providing such agreements would result in adverse tax consequences or the
costs to the Loan Parties of providing such guaranty or such security agreements
are unreasonably excessive (as determined by Lender in consultation with
Borrowers) in relation to the benefits to Lender of the security or guarantee
afforded thereby, (b) provide, or cause the applicable Loan Party to provide, to
Lender a pledge agreement (or an addendum to the Guaranty and Security
Agreement) and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary in form and substance reasonably satisfactory to Lender; provided,
that only 65% of the total outstanding voting Equity Interests of any first tier
Subsidiary of a Loan Party that is a CFC (and none of the Equity Interests of
any Subsidiary of such CFC) shall be required to be pledged if pledging a
greater amount would result in adverse tax consequences or the costs to the Loan
Parties of providing such pledge are unreasonably excessive (as determined by
Lender in consultation with Borrowers) in relation to the benefits to Lender of
the security afforded thereby (which pledge, if reasonably requested by Lender,
shall be governed by the laws of the jurisdiction of such Subsidiary), and
(c) provide to Lender all other documentation, including the Governing Documents
of such Subsidiary and one or more opinions of counsel reasonably satisfactory
to Lender, which, in its opinion, is appropriate with respect to the execution
and delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

 

5.12.         Further Assurances. Each Loan Party will, and will cause each of
the other Loan Parties to, at any time upon the reasonable request of Lender,
execute or deliver to Lender any and all financing statements, fixture filings,
security agreements, pledges, assignments, mortgages, deeds of trust, opinions
of counsel, and all other documents (the "Additional Documents") that Lender may
reasonably request in form and substance reasonably satisfactory to Lender, to
create, perfect, and continue perfected or to better perfect Lender's Liens in
all of the assets of each of the Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal) (other than any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement), in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents; provided, that the foregoing shall
not apply to any Subsidiary of a Loan Party that is a CFC if providing such
documents would result in adverse tax consequences. To the maximum extent
permitted by applicable law, if any Borrower or any other Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time not to exceed 5 Business Days following the request
to do so, each Borrower and each other Loan Party hereby authorizes Lender to
execute any such Additional Documents in the applicable Loan Party's name and
authorizes Lender to file such executed Additional Documents in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Lender may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of the Loan Parties, including all of
the outstanding capital Equity Interests of each Borrower except Administrative
Borrower and its Subsidiaries (in each case, other than with respect to any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement).

 

-80-

--------------------------------------------------------------------------------

 

 

5.13.         Compliance with ERISA and the IRC. In addition to and without
limiting the generality of Section 5.8, (a) comply in all material respects with
applicable provisions of ERISA and the IRC with respect to all Employee Benefit
Plans, (b) without the prior written consent of Lender, not take any action or
fail to take action the result of which could result in a Loan Party or ERISA
Affiliate incurring a material liability to the PBGC or to a Multiemployer Plan
(other than to pay contributions or premiums payable in the ordinary course),
(c) allow any facts or circumstances to exist with respect to one or more
Employee Benefit Plans that, in the aggregate, reasonably could be expected to
result in a Material Adverse Effect, (d) not participate in any prohibited
transaction that could result in other than a de minimis civil penalty excise
tax, fiduciary liability or correction obligation under ERISA or the IRC, (e)
operate each Employee Benefit Plan in such a manner that will not incur any
material tax liability under the IRC (including Section 4980B of the IRC), and
(e) furnish to Lender upon Lender's written request such additional information
about any Employee Benefit Plan for which any Loan Party or ERISA Affiliate
could reasonably expect to incur any material liability. With respect to each
Pension Plan (other than a Multiemployer Plan) except as could not reasonably be
expected to result in liability to the Loan Parties, the Loan Parties and the
ERISA Affiliates shall (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any Lien, all of the contribution and funding requirements of the IRC
and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to ERISA.

 

5.14.         Location of Inventory and M&E; Chief Executive Office. Each Loan
Party will, and will cause each of its Subsidiaries to, keep (a) their Inventory
and M&E only at the locations identified on Schedule 4.26 to this Agreement
(provided that Borrowers may amend Schedule 4.26 to this Agreement so long as
such amendment occurs by written notice to Lender not less than ten days prior
to the date on which such Inventory or M&E is moved to such new location and so
long as Lender has consented to such amendment and such new location is within
the continental United States), and (b) their respective chief executive offices
only at the locations identified on Schedule 7 to the Guaranty and Security
Agreement. Each Loan Party will, and will cause each of its Subsidiaries to, use
their commercially reasonable efforts to obtain Collateral Access Agreements for
each of the locations identified on Schedule 7 to the Guaranty and Security
Agreement and Schedule 4.26 to this Agreement.

 

5.15.         OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the
Loan Parties and its Subsidiaries will implement and maintain in effect policies
and procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with, and each of the Loan Parties and their respective Subsidiaries
and Affiliates will comply with, all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.

 

-81-

--------------------------------------------------------------------------------

 

 

5.16.       Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 5.1, Borrowers will provide Lender
with copies of (a) each Material Contract entered into since the delivery of the
previous Compliance Certificate, and (b) each material amendment or modification
of any Material Contract entered into since the delivery of the previous
Compliance Certificate.

 

6.

NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:

 

6.1.          Indebtedness. Each Loan Party will not, and will not permit any of
its Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

6.2.          Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

6.3.          Restrictions on Fundamental Changes. Each Loan Party will not, and
will not permit any of its Subsidiaries to,

 

(a)     enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for (i) any merger
between Loan Parties; provided, that a Borrower must be the surviving entity of
any such merger to which it is a party, (ii) any merger between a Loan Party and
a Subsidiary of such Loan Party that is not a Loan Party so long as such Loan
Party is the surviving entity of any such merger, and (iii) any merger between
Subsidiaries of any Loan Party that are not Loan Parties,

 

(b)     liquidate, wind up or dissolve itself (or suffer any liquidation,
division or dissolution), except for (i) the liquidation or dissolution of
non-operating Subsidiaries of any Loan Party with nominal assets and nominal
liabilities, (ii) the liquidation or dissolution of a Loan Party (other than any
Borrower) or any of its wholly-owned Subsidiaries so long as all of the assets
(including any interest in any Equity Interests) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of any Loan Party that is not a Loan Party (other than any such
Subsidiary the Equity Interests of which (or any portion thereof) is subject to
a Lien in favor of Lender) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Subsidiary of a Loan Party that is
not liquidating or dissolving,

 

(c)      divide or cause any division of any Loan Party,

 

(d)     suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or

 

(e)     change its classification/status for U.S. federal income tax purposes.

 

-82-

--------------------------------------------------------------------------------

 

 

6.4.         Disposal of Assets. Other than Permitted Dispositions or
transactions expressly permitted by Sections 6.3 or 6.9, each Loan Party will
not, and will not permit any of its Subsidiaries to, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of its or their assets
including by means of a distribution of assets pursuant to a plan of division.

 

6.5.         Nature of Business. Each Loan Party will not, and will not permit
any of its Subsidiaries to, make any change in the nature of its or their
business as described in Schedule 6.5 to this Agreement or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent any Loan
Party and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business.

 

6.6.           Prepayments and Amendments. Each Loan Party will not, and will
not permit any of its Subsidiaries to,

 

(a)     Except in connection with Refinancing Indebtedness permitted by Section
6.1,

 

(i)     optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations,
(C) Permitted Intercompany Advances, or (D) other Indebtedness in an aggregate
amount not to exceed $500,000 in any 12 month period or $500,000 in the
aggregate during the term of the Agreement,], or

 

(ii)     make any payment on account of Subordinated Indebtedness if such
payment is not permitted at such time under the applicable Subordination
Agreement or the applicable subordination terms and conditions of such
Subordinated Indebtedness, or

 

(b)     Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

 

(i)     any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, and (D) Indebtedness permitted under clauses (c), (e) and
(f) of the definition of Permitted Indebtedness, or

 

(ii)     the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of Lender, or

 

(iii)    any Material contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lender.

 

6.7.          Restricted Payments. Each Loan Party will not, and will not permit
any of its Subsidiaries to, make any Restricted Payment; provided, that so long
as it is permitted by law:

 

-83-

--------------------------------------------------------------------------------

 

 

(a)     so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and so long as Administrative Borrower may
make distributions to former employees, officers, or directors of Administrative
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Administrative Borrower held by
such Persons; provided, that the aggregate amount of such redemptions made by
Administrative Borrower during the term of this Agreement plus the amount of
Indebtedness outstanding under clause (1) of the definition of Permitted
Indebtedness, does not exceed $1,000,000 in the aggregate,

 

(b)     so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Administrative Borrower may make
distributions to former employees, officers, or directors of Administrative
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Administrative Borrower on account of repurchases of the Equity Interests of
Administrative Borrower held by such Persons; provided, that such Indebtedness
was incurred by such Persons solely to acquire Equity Interests of
Administrative Borrower, or

 

(c)     [Reserved].

 

(d)     Borrowers, Guarantors, Affiliates, and their Subsidiaries may make
dividends and distributions to Administrative Borrower.

 

6.8.          Accounting Methods. Each Loan Party will not modify or change its
fiscal year or its method of accounting (other than as may be required to
conform to GAAP).

 

6.9.          Investments. Each Loan Party will not, and will not permit any of
its Subsidiaries to, directly or indirectly, make or acquire any Investment or
incur any liabilities (including contingent obligations) for or in connection
with any Investment except for Permitted Investments.

 

6.10.        Transactions with Affiliates. Each Loan Party will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction with any Affiliate of any Loan Party or any of
its Subsidiaries except for:

 

(a)     transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between such Loan Party or its Subsidiaries, on
the one hand, and any Affiliate of such Loan Party or its Subsidiaries, on the
other hand, so long as such transactions (i) are fully disclosed to Lender prior
to the consummation thereof, if they involve one or more payments by such Loan
Party or its Subsidiaries in excess of $500,000 for any single transaction or
series of related transactions, and (ii) are no less favorable, taken as a
whole, to such Loan Party or its Subsidiaries, as applicable, than would be
obtained in an arm's length transaction with a non-Affiliate,

 

(b)     any indemnity provided for the benefit of directors (or comparable
managers) of a Loan Party or one of its Subsidiaries so long as it has been
approved by such Loan Party's or such Subsidiary's board of directors (or
comparable governing body) in accordance with applicable law,

 

-84-

--------------------------------------------------------------------------------

 

 

(c)     the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business so long as it has
been approved by such Loan Party's or such Subsidiary's board of directors (or
comparable governing body) in accordance with applicable law,

 

(d)     (i) transactions solely among the Loan Parties, and (ii) transactions
solely among Subsidiaries of Loan Parties that are not Loan Parties,

 

(e)     transactions permitted by Section 6.3, Section 6.7, or Section 6.9,

 

(f)     agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party.

 

6.11.        Use of Proceeds. Each Loan Party will not, and will not permit any
of its Subsidiaries to, use the proceeds of any Loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, and (ii) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, in each
case, as set forth in the Notice of Borrowing and Letter of Direction, and
(b) thereafter, for working capital purposes consistent with the terms and
conditions hereof, or for their lawful and permitted purposes; provided that
(x) no part of the proceeds of the loans made to Borrowers will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors,
(y) no part of the proceeds of any Loan or Letter of Credit will be used,
directly or indirectly, to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person), or in any other manner that would result in a violation of
Sanctions by any Person, and (z) no part of the proceeds of any Loan or Letter
of Credit will be used, directly or indirectly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.

 

6.12.         Limitation on Issuance of Equity Interests. Except for the
issuance or sale of Qualified Equity Interests by Administrative Borrower, each
Loan Party will not, and will not permit any of its Subsidiaries to, issue or
sell any of its Equity Interests.

 

6.13.        Inventory or M&E with Bailees. Each Borrower will not, and will not
permit any of its Subsidiaries to, store its Inventory or M&E at any time with a
bailee, warehouseman, or similar party except as set forth on Schedule 4.26 (as
such Schedule may be amended in accordance with Section 5.13).

 

-85-

--------------------------------------------------------------------------------

 

 

6.14.         Employee Benefits.

 

(a)     Terminate, or permit any ERISA Affiliate to terminate, any Pension Plan
in a manner, or take any other action with respect to any Plan, which could
reasonably be expected to result in any liability of any Loan Party or ERISA
Affiliate to the PBGC.

 

(b)     Fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect.

 

(c)     Permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $250,000 with respect to all Pension Plans in the aggregate.

 

(d)     Acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to a
Loan Party or with respect to any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any Pension
or (ii) any Multiemployer Plan.

 

(e)     Contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan not set forth on Schedule 4.10.

 

(f)     Amend, or permit, any ERISA Affiliate to amend, a Pension Plan resulting
in a material increase in current liability such that a Loan Party or ERISA
Affiliate is required to provide security to such Plan under the IRC.

 

7.

FINANCIAL COVENANTS.

 

(a)     Fixed Charge Coverage Ratio. Each Borrower covenants and agrees that,
until the termination of all of the Commitments and the payment in full of the
Obligations, Borrowers will maintain a Fixed Charge Coverage Ratio, calculated
for each 12 month period ending on the first day of any Covenant Testing Period
and the last day of each fiscal month occurring until the end of any Covenant
Testing Period (including the last day thereof), in each case of at least 1.00
to 1.00.

 

8.

EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

 

8.1.        Payments. If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due to Lender, reimbursement of Lender Expenses,
or other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of three Business Days, (b) all or any
portion of the principal of the Loans, or (c) any amount payable to Lender in
reimbursement of any drawing under a Letter of Credit;

 

-86-

--------------------------------------------------------------------------------

 

 

8.2.          Covenants. If any Loan Party or any of its Subsidiaries:

 

(a)     fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.5 (solely with respect to
F.I.C.A., F.U.T.A., federal income taxes and any other taxes or assessments the
non-payment of which may result in a Lien having priority over Lender's Liens),
5.6, 5.7, 5.10, 5.11, or 5.14 of this Agreement, (ii) Section 6 of this
Agreement, (iii) Section 7 of this Agreement, (iv) Section 7 of the Guaranty and
Security Agreement;

 

(b)     fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5 (other than F.I.C.A., F.U.T.A., federal
income taxes and any other taxes or assessments the non-payment of which may
result in a Lien having priority over Lender's Liens), 5.8, 5.12, and 5.13 of
this Agreement and such failure continues for a period of ten days after the
earlier of (i) the date on which such failure shall first become known to any
officer of any Borrower, or (ii) the date on which written notice thereof is
given to Borrowers by Lender; or

 

(c)     fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of (i)
the date on which such failure shall first become known to any officer of any
Borrower, or (ii) the date on which written notice thereof is given to Borrowers
by Lender;

 

8.3.         Judgments. If one or more judgments, orders, or awards for the
payment of money involving an aggregate amount of $2,000,000, or more (except to
the extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of thirty consecutive
days at any time after the entry of any such judgment, order, or award during
which (i) the same is not discharged, satisfied, vacated, or bonded pending
appeal, or (ii) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

 

8.4.          Voluntary Bankruptcy, etc. If an Insolvency Proceeding is
commenced by a Loan Party or any of its Subsidiaries;

 

8.5.         Involuntary Bankruptcy, etc. If an Insolvency Proceeding is
commenced against a Loan Party or any of its Subsidiaries and any of the
following events occur: (a) such Loan Party or such Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b)  the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within sixty
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein;

 

-87-

--------------------------------------------------------------------------------

 

 

8.6.          Default Under Other Agreements. If there is (a) a default in one
or more agreements to which a Loan Party or any of its Subsidiaries is a party
with one or more third Persons relative to a Loan Party's or any of its
Subsidiaries' Indebtedness involving an aggregate amount of $2,000,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person, irrespective of whether
exercised, to accelerate the maturity of such Loan Party's or its Subsidiary's
obligations thereunder, or (b) a default in or an involuntary early termination
of one or more Hedge Agreements to which a Loan Party or any of its Subsidiaries
is a party involving an aggregate amount of $500,000 or more;

 

8.7.         Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Lender in connection with this Agreement or any other Loan Document
proves to be untrue in any material respect (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of the
date of issuance or making or deemed making thereof;

 

8.8.         Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement or under any other guaranty in
favor of Lender is limited or terminated by operation of law or by such
Guarantor (other than in connection with a Permitted Disposition or otherwise in
accordance with the terms of this Agreement) or if any Guarantor repudiates or
revokes or purports to repudiate or revoke any such guaranty.

 

8.9.          Security Documents. If the Guaranty and Security Agreement or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected and, except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement;

 

8.10.       Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Lender) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

 

8.11.         Change of Control. A Change of Control shall occur.

 

-88-

--------------------------------------------------------------------------------

 

 

8.12.        ERISA. The occurrence of any of the following events: (a) any Loan
Party or ERISA Affiliate fails to make full payment when due of all amounts
which any Loan Party or ERISA Affiliate is required to pay as contributions,
installments, or otherwise to or with respect to a Pension Plan or Multiemployer
Plan, and such failure could reasonably be expected to result in liability in
excess of $500,000, (b) an accumulated funding deficiency or funding shortfall
in excess of $500,000 occurs or exists, whether or not waived, with respect to
any Pension Plan, individually or in the aggregate, (c) a Notification Event,
which could reasonably be expected to result in liability in excess of $500,000,
either individually or in the aggregate, or (d) any Loan Party or ERISA
Affiliate completely or partially withdraws from one or more Multiemployer Plans
and incurs Withdrawal Liability in excess of $500,000 in the aggregate or fails
to make any Withdrawal Liability payment when due.

 

9.

RIGHTS AND REMEDIES.

 

9.1.          Rights and Remedies. Upon the occurrence and during the
continuation of an Event of Default, Lender may, in addition to any other rights
or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:

 

(a)     by written notice to Borrowers, (i) declare the principal of, and any
and all accrued and unpaid interest and fees in respect of, the Loans and all
other Obligations (other than the Bank Product Obligations), whether evidenced
by this Agreement or by any of the other Loan Documents to be immediately due
and payable, whereupon the same shall become and be immediately due and payable
and Borrowers shall be obligated to repay all of such Obligations in full,
without presentment, demand, protest, or further notice or other requirements of
any kind, all of which are hereby expressly waived by each Borrower, and
(ii) direct Borrowers to provide (and Borrowers agree that upon receipt of such
notice Borrowers will provide) Letter of Credit Collateralization to Lender to
be held as security for Borrowers' reimbursement obligations for drawings that
may subsequently occur under issued and outstanding Letters of Credit;

 

(b)     by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of Lender to make Revolving Loans, and (ii) the obligation of Lender
to issue Letters of Credit; and

 

(c)     exercise all other rights and remedies available to Lender under the
Loan Documents, under applicable law, or in equity.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by Lender, the Commitments shall automatically terminate and the Obligations
(other than the Bank Product Obligations), inclusive of the principal of, and
any and all accrued and unpaid interest and fees in respect of, the Loans and
all other Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and Borrowers shall
automatically be obligated to repay all of such Obligations in full (including
Borrowers being obligated to provide (and Borrowers agree that they will
provide) (1) Letter of Credit Collateralization to Lender to be held as security
for Borrowers' reimbursement obligations in respect of drawings that may
subsequently occur under issued and outstanding Letters of Credit, and (2) Bank
Product Collateralization to be held as security for Borrowers' or their
Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrowers.

 

-89-

--------------------------------------------------------------------------------

 

 

9.2.          Remedies Cumulative. The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Default or Event of Default shall be deemed a continuing waiver. No delay by
Lender shall constitute a waiver, election, or acquiescence by it.

 

10.

WAIVERS; INDEMNIFICATION.

 

10.1.        Demand; Protest; etc. Each Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by
Lender on which any Loan Party may in any way be liable.

 

10.2.          Lender's Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Lender complies with its obligations, if any, under the
Code, Lender shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Loan Parties.

 

10.3.         Indemnification. Each Borrower shall pay, indemnify, defend, and
hold the Lender-Related Persons (each, an "Indemnified Person") harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery, enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Loan Parties' and their Subsidiaries' compliance with the terms of
the Loan Documents (provided, that the indemnification in this clause (a) shall
not extend to any claims for Taxes, which shall be governed by Section 15, other
than Taxes which relate to primarily non-Tax claims), (b) with respect to any
actual or prospective investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, the making of any Loans or issuance of any
Letters of Credit hereunder, or the use of the proceeds of the Loans or the
Letters of Credit provided hereunder (irrespective of whether any Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any
manner related thereto, and (c) in connection with or arising out of any
presence or release of Hazardous Materials at, on, under, to or from any assets
or properties owned, leased or operated by any Loan Party or any of its
Subsidiaries or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of any Loan Party or
any of its Subsidiaries (each and all of the foregoing, the "Indemnified
Liabilities"). The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

-90-

--------------------------------------------------------------------------------

 

 

11.

NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Lender, as the case may be, they shall be sent to
the respective address set forth below:

 

If to any Loan Party:

c/o Administrative Borrower
NORTHWEST PIPE COMPANY
201 NE Park Plaza Drive, Suite 100
Vancouver, Washington 98684
Attn: Robin Gantt
Fax No. (360) 397-6257

   

with copies to:

SCHWABE, WILLIAMSON & WYATT
1211 SW 5th Avenue, Suite 1900
Portland, Oregon 97204
Attn: Darius Hartwell, Esq.
Fax No.: (503) 796-2900

 

-91-

--------------------------------------------------------------------------------

 

 

 

   

If to Lender:

WELLS FARGO BANK, NATIONAL ASSOCIATION
1300 SW 5th Ave. 10th Floor
Portland, Oregon 97201
Attn: Michael White
Fax No.: (877) 720-4157

   

with copies to:

GOLDBERG KOHN, LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: William Starshak, Esq.
Fax No.: (312) 863-7426

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

 

(a)     THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF KING, STATE OF WASHINGTON; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
LENDER'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER AND LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
12(b).

 

-92-

--------------------------------------------------------------------------------

 

 

(c)     TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND
LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A "CLAIM"). EACH
BORROWER AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)     EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
KING AND THE STATE OF WASHINGTON, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(e)     NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST LENDER OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF LENDER FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

-93-

--------------------------------------------------------------------------------

 

 

13.

ASSIGNMENTS; SUCCESSORS.

 

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, that no Borrower or any other Loan
Party may assign this Agreement or any rights or duties hereunder without
Lender's prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lender shall release any
Borrower or any other Loan Party from its Obligations. Lender may assign this
Agreement and the other Loan Documents in whole or in part and its rights and
duties hereunder or grant participations in the Obligations hereunder and
thereunder and no consent or approval by any Borrower or any other Loan Party is
required in connection with any such assignment or participation.

 

14.

AMENDMENTS; WAIVERS.

 

No amendment or modification of this Agreement or any other Loan Document or any
other document or agreement described in or related to this Agreement shall be
effective unless it has been agreed to by Lender in a writing that specifically
states that it is intended to amend or modify specific Loan Documents, or any
other document or agreement described in or related to this Agreement. No
failure by Lender to exercise any right, remedy, or option under this Agreement
or any other Loan Document, or delay by Lender in exercising the same, will
operate as a waiver thereof. No waiver by Lender will be effective unless it is
in writing, and then only to the extent specifically stated. No waiver by Lender
on any occasion shall affect or diminish Lender's rights thereafter to require
strict performance by Borrowers or any other Loan Party of any provision of this
Agreement. Lender's rights under this Agreement and the other Loan Documents
will be cumulative and not exclusive of any other right or remedy that Lender
may have.

 

15.

TAXES.

 

All payments made by any Borrower or any other Loan Party hereunder or under any
note or other Loan Document will be made without setoff, counterclaim, or other
defense. In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes, and in the
event any deduction or withholding of Taxes is required, each Borrower shall
comply with the next sentence of this Section 15. If any Taxes are so levied or
imposed, each Borrower and each other Loan Party agrees to pay the full amount
of such Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 15 after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or therein; provided, that Borrowers or Loan Parties shall
not be required to increase any such amounts if the increase in such amount
payable results from Lender's willful misconduct or gross negligence (as finally
determined by a court of competent jurisdiction). Each Borrower and each other
Loan Party will furnish to Lender as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by such Borrower. Each Borrower agrees to pay
any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document.

 

-94-

--------------------------------------------------------------------------------

 

 

16.

GENERAL PROVISIONS.

 

16.1.          Effectiveness. This Agreement shall be binding and deemed
effective when executed by each Borrower and Lender.

 

16.2.          Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

16.3.         Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against Lender or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

 

16.4.         Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

16.5.          Bank Product Providers. Each Bank Product Provider in its
capacity as such shall be deemed a third party beneficiary hereof and of the
provisions of the other Loan Documents for purposes of any reference in a Loan
Document to the parties for whom Lender is acting. Lender hereby agrees to act
as agent for such Bank Product Providers and, by virtue of entering into a Bank
Product Agreement, the applicable Bank Product Provider shall be automatically
deemed to have appointed Lender as its agent and to have accepted the benefits
of the Loan Documents. It is understood and agreed that the rights and benefits
of each Bank Product Provider under the Loan Documents consist exclusively of
such Bank Product Provider's being a beneficiary of the Liens and security
interests (and, if applicable, guarantees) granted to Lender and the right to
share in payments and collections out of the Collateral as more fully set forth
herein. In addition, each Bank Product Provider, by virtue of entering into a
Bank Product Agreement, shall be automatically deemed to have agreed that Lender
shall have the right, but shall have no obligation, to establish, maintain,
relax, or release reserves in respect of the Bank Product Obligations and that
if reserves are established there is no obligation on the part of Lender to
determine or insure whether the amount of any such reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, Lender shall be entitled to assume no amounts are due or owing to
any Bank Product Provider unless such Bank Product Provider has provided a
written certification (setting forth a reasonably detailed calculation) to
Lender as to the amounts that are due and owing to it and such written
certification is received by Lender a reasonable period of time prior to the
making of such distribution. Lender shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the applicable Bank
Product Provider. In the absence of an updated certification, Lender shall be
entitled to assume that the amount due and payable to the applicable Bank
Product Provider is the amount last certified to Lender by such Bank Product
Provider as being due and payable (less any distributions made to such Bank
Product Provider on account thereof). Borrowers may obtain Bank Products from
any Bank Product Provider, although Borrowers are not required to do so. Each
Borrower acknowledges and agrees that no Bank Product Provider has committed to
provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder solely by virtue of its status as the
provider or holder of such agreements or products or the Obligations owing
thereunder, nor shall the consent of any such provider or holder be required
(other than in its capacity as Lender, to the extent applicable) for any matter
hereunder or under any of the other Loan Documents, including as to any matter
relating to the Collateral or the release of Collateral or Guarantors.

 

-95-

--------------------------------------------------------------------------------

 

 

16.6.          Debtor-Creditor Relationship. The relationship between Lender, on
the one hand, and the Loan Parties, on the other hand, is solely that of
creditor and debtor. Lender does not have (nor shall be deemed to have) any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with the Loan Documents or the transactions contemplated thereby, and there is
no agency or joint venture relationship between Lender, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 

16.7.          Counterparts; Electronic Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

16.8.           Revival and Reinstatement of Obligations; Certain Waivers. If
Lender or any Bank Product Provider repays, refunds, restores, or returns in
whole or in part, any payment or property (including any proceeds of Collateral)
previously paid or transferred to Lender or such Bank Product Provider in full
or partial satisfaction of any Obligation or on account of any other obligation
of any Loan Party under any Loan Document or any Bank Product Agreement, because
the payment, transfer, or the incurrence of the obligation so satisfied is
asserted or declared to be void, voidable, or otherwise recoverable under any
law relating to creditors' rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a "Voidable Transfer"), or because Lender or
Bank Product Provider elects to do so on the reasonable advice of its counsel in
connection with a claim that the payment, transfer, or incurrence is or may be a
Voidable Transfer, then, as to any such Voidable Transfer, or the amount thereof
that Lender or Bank Product Provider elects to repay, restore, or return
(including pursuant to a settlement of any claim in respect thereof), and as to
all reasonable costs, expenses, and attorneys' fees of Lender or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist, and
(ii) Lender's Liens securing such liability shall be effective, revived, and
remain in full force and effect, in each case, as fully as if such Voidable
Transfer had never been made. If, prior to any of the foregoing, (A) Lender's
Liens shall have been released or terminated, or (B) any provision of this
Agreement shall have been terminated or cancelled, Lender's Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations.

 

16.9.          Confidentiality.

 

(a)     Lender agrees that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Lender in a confidential manner, and shall not be disclosed by Lender to Persons
who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to Lender and to employees,
directors and officers of Lender (the Persons in this clause (i), "Lender
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of Lender (including the Bank Product Providers);
provided, that any such Subsidiary or Affiliate shall have agreed to receive
such information hereunder subject to the terms of this Section 16.9, (iii) as
may be required by regulatory authorities so long as such authorities are
informed of the confidential nature of such information, (iv) as may be required
by statute, decision, or judicial or administrative order, rule, or regulation;
provided, that (x) prior to any disclosure under this clause (iv), the
disclosing party agrees to provide Borrowers with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process; provided, that (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Lender or the Lender Representatives),
(viii) in connection with any assignment, participation or pledge of Lender's
interest under this Agreement; provided, that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information either subject to the terms of
this Section 16.9 or pursuant to confidentiality requirements substantially
similar to those contained in this Section 16.9 (and such Person may disclose
such Confidential Information to Persons employed or engaged by them as
described in clause (i) above), (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that prior to any
disclosure to any Person (other than any Loan Party, Lender, any of their
respective Affiliates, or their respective counsel) under this clause (ix) with
respect to litigation involving any Person (other than any Borrower, Lender, any
of their respective Affiliates, or their respective counsel), the disclosing
party agrees to provide Borrowers with prior written notice thereof, and (x) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.

 

-96-

--------------------------------------------------------------------------------

 

 

(b)     Anything in this Agreement to the contrary notwithstanding, Lender may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents in its marketing or promotional materials, with such
information to consist of deal terms and other information customarily found in
such marketing or promotional materials and may otherwise use the name, logos,
and other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of Lender.

 

16.10.         Survival. All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Lender may have had notice or knowledge of any Default or Event of Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of, or any accrued interest on, any Loan or any fee or any other amount payable
under this Agreement is outstanding or unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or been terminated.

 

16.11.          Patriot Act; Due Diligence. Lender hereby notifies Loan Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Lender shall have the right to periodically conduct due diligence on
all Loan Parties, their senior management and key principals and legal and
beneficial owners. Each Loan Party agrees to cooperate in respect of the conduct
of such due diligence and further agrees that the reasonable costs and charges
for any such due diligence by Lender shall constitute Lender Expenses hereunder
and be for the account of Borrowers.

 

16.12.          Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

-97-

--------------------------------------------------------------------------------

 

 

16.13.         Northwest Pipe Company as Agent for Borrowers. Each Borrower
hereby irrevocably appoints Northwest Pipe Company, an Oregon corporation as the
borrowing agent and attorney-in-fact for all Borrowers (the "Administrative
Borrower") which appointment shall remain in full force and effect unless and
until Lender shall have received prior written notice signed by each Borrower
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (a) to provide Lender with all notices
with respect to Revolving Loans and Letters of Credit obtained for the benefit
of any Borrower and all other notices and instructions under this Agreement and
the other Loan Documents (and any notice or instruction provided by
Administrative Borrower shall be deemed to be given by Borrowers hereunder and
shall bind each Borrower), (b) to receive notices and instructions from Lender
(and any notice or instruction provided by Lender to the Administrative Borrower
in accordance with the terms hereof shall be deemed to have been given to each
Borrower), and (c) to enter into Bank Product Provider Agreements on behalf of
Borrowers and their Subsidiaries, and (d) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Revolving
Loans and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender shall not
incur liability to any Borrower as a result hereof. Each Borrower expects to
derive benefit, directly or indirectly, from the handling of the Loan Account
and the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group. To induce Lender to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify Lender and hold Lender harmless
against any and all liability, expense, loss or claim of damage or injury, made
against Lender by any Borrower or by any third party whosoever, arising from or
incurred by reason of (i) the handling of the Loan Account and Collateral of
Borrowers as herein provided, or (ii) Lender's relying on any instructions of
the Administrative Borrower, except that Borrowers will have no liability to the
relevant Lender-Related Person under this Section 16.13 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Lender-Related Person, as the case may be.

 

[Signature pages to follow.]

 

-98-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

ADMINISTRATIVE BORROWER:

NORTHWEST PIPE COMPANY
an Oregon corporation

 

  By: /s/ Robin Gantt     Name: Robin Gantt     Title: Senior Vice President,
Chief Financial Officer, and Corporate Secretary  

 

 

BORROWERS:

AMERON WATER TRANSMISSION GROUP, LLC

 

  By: /s/ Robin Gantt     Name: Robin Gantt     Title: Vice President,
Secretary, and Treasurer  

 

 

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Lender
 

  By: /s/ Kimberly Leppanen     Name: Kimberly Leppanen       Its Authorized
Signatory  

 

 